Case:20-01947-jwb   Doc #:308-2 Filed: 09/14/2020   Page 1 of 73




           Exhibit
             B
                                                                 Case:20-01947-jwb                            Doc #:308-2 Filed: 09/14/2020                                                  Page 2 of 73


PACA - $351,622.27                 BARFLY VENTURES, LLC ‐ PACA $315,320.96
Customer                                                                                                                                                                                                    Item Net Weight                    Net Cases
            Customer Family DESC   Customer ID   Customer DESC               Fiscal Day   Invoice Number   Item ID   Item DESC                               Product Type   Product Sub Group                                 Catch Weight     Purchased       Net Invoice Amt
Family ID                                                                                                                                                                                                   Amt
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/22/2020    951067947        143160    24ct Red Pepper                         PRODUCE        Fresh Peppers                   15                          0.00               0             $12.53
103614      BAR FLY VENTURES       100205518     HOPCAT PORT ST LUCIE        2/5/2020     200394198        997513    6-6# HASHBROWNS SEAS CRISPY CUBES A28   FROZEN         Frozen Non-Stock Products       36                          0.00               3            $176.88
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         1/31/2020    200301309        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/1/2020     200311049        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/3/2020     200343375        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/5/2020     200402474        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/8/2020     200478710        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/10/2020    200513592        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/14/2020    200643863        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/15/2020    200650694        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/17/2020    200678628        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               3             $42.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/21/2020    200804869        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/22/2020    200813232        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/24/2020    200846505        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/26/2020    200904743        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         2/28/2020    200971454        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/2/2020     201012838        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/4/2020     201071826        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/7/2020     201154022        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/9/2020     201190997        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/11/2020    201251748        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/13/2020    201322774        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100099955     HOPCAT-EAST LANSING         3/16/2020    201360103        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         1/31/2020    200295242        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.86
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/3/2020     200344473        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.43
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/7/2020     200464189        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.44
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/10/2020    200509328        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.88
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/17/2020    200681046        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.86
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/21/2020    200798036        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.88
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         2/24/2020    200839286        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.44
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         3/2/2020     201009380        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.86
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         3/6/2020     201139861        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.84
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         3/9/2020     201186627        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.42
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         3/13/2020    201316276        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.42
103614      BAR FLY VENTURES       100112905     HOPCAT-BROAD RIPPLE         3/16/2020    201358699        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.42
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              1/31/2020    200301374        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/5/2020     200405572        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/7/2020     200472547        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/14/2020    200643900        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/17/2020    200679910        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/21/2020    200806749        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               3             $42.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              2/28/2020    200971534        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              3/2/2020     201015120        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              3/6/2020     201145240        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              3/9/2020     201193568        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100118234     HOPCAT-DETROIT              3/13/2020    201322858        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            1/31/2020    200303710        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/5/2020     200405520        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/7/2020     200472680        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               3             $42.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/10/2020    200516679        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/12/2020    200575890        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/19/2020    200738051        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/21/2020    200806784        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/24/2020    200848402        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            2/26/2020    200906340        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            3/2/2020     201017173        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            3/4/2020     201073687        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            3/6/2020     201147489        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            3/11/2020    201252940        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100119375     HOPCAT-ANN ARBOR            3/13/2020    201325619        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/3/2020     200340214        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $15.13
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/5/2020     200404067        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.34
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/7/2020     200464426        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.34
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/12/2020    200567968        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.33
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/26/2020    200903039        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.33
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/26/2020    200903061        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.33
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              2/28/2020    200967576        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.33
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              3/4/2020     201069493        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.66
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              3/6/2020     201137482        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.66
103614      BAR FLY VENTURES       100132362     HOPCAT-MADISON              3/13/2020    201315702        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.66
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            1/31/2020    200302389        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.86
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            2/7/2020     200470830        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.44
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            2/14/2020    200644174        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.43
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            2/17/2020    200684351        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $13.43
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            2/21/2020    200804642        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.88
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            2/28/2020    200972495        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.86
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            3/6/2020     201147294        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.84
103614      BAR FLY VENTURES       100137714     HOPCAT-LEXINGTON            3/13/2020    201323199        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $26.84
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           2/3/2020     200350202        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               2             $28.00
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           2/14/2020    200649180        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           2/21/2020    200810866        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           2/24/2020    200850031        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           2/28/2020    200978420        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
103614      BAR FLY VENTURES       100148164     HOPCAT-LOUISVILLE           3/6/2020     201152204        597066    APPLE DELICIOUS RED 20CT MRKN           PRODUCE        Fresh Apples                    9                           0.00               1             $14.00
                                                        Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                                     Page 3 of 73

103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/13/2020   201328820   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         1/31/2020   200293222   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/3/2020    200339571   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/10/2020   200511027   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/12/2020   200573064   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/17/2020   200674181   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/21/2020   200796312   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/28/2020   200965057   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/2/2020    201007961   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/7/2020    201154911   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/16/2020   201359599   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $26.86
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.44
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.43
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $26.88
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.43
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.42
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/3/2020    200347286   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.34
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.33
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/27/2020   200927268   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.33
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $13.33
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/3/2020    200332177   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/17/2020   200669977   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/2/2020    201000891   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         1/31/2020   200301503   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/10/2020   200516550   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/28/2020   200972810   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   2   $28.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   1   $14.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/6/2020    201144767   597066   APPLE DELICIOUS RED 20CT MRKN      PRODUCE   Fresh Apples                  9      0.00   3   $42.00
103614   BAR FLY VENTURES   100058014   BarFly Events            2/26/2020   976018737   756591   APPLE DELICIOUS RED 72CT P/L       PRODUCE   Fresh Apples                  38     1.10   0    $1.09
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/8/2020    200477941   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $32.82
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/15/2020   200651268   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.22
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/24/2020   200848484   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.85
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/7/2020    201154584   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $34.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/10/2020   200491667   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $31.88
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/20/2020   200748931   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $31.88
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $31.80
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $31.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $32.82
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.22
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.85
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.88
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $34.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/13/2020   201323991   197688   APPLE DELICIOUS RED 88CT MRKN      PRODUCE   Fresh Apples                  40     0.00   1   $33.79
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/2/2020    951068151   838740   APPLE DELICIOUS RED WA 12-3#       PRODUCE   Fresh Apples                  36     0.00   0   $13.47
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/7/2020    200455585   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $20.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $20.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/17/2020   200668526   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/24/2020   200832622   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/7/2020    201154214   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   826370   APPLE FUJI WASH XFCY 20-22CT P/L   PRODUCE   Fresh Apples                  10.5   0.00   1   $21.53
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/3/2020    200346843   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.24
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/6/2020    200439701   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.41
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/8/2020    200477945   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.41
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/14/2020   200645279   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/24/2020   200847903   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/28/2020   200974298   602553   APPLE HONEYCRISP 20CT MRKN         PRODUCE   Fresh Apples                  9      0.00   1   $32.88
                                                        Case:20-01947-jwb                         Doc #:308-2 Filed: 09/14/2020                                            Page 4 of 73

103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   602553   APPLE HONEYCRISP 20CT MRKN             PRODUCE   Fresh Apples                       9       0.00   1   $32.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   602553   APPLE HONEYCRISP 20CT MRKN             PRODUCE   Fresh Apples                       9       0.00   1   $32.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/11/2020   201254752   602553   APPLE HONEYCRISP 20CT MRKN             PRODUCE   Fresh Apples                       9       0.00   1   $32.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407807   446948   APTZR BROCC & CHS BATRD 6-2.50# ANCH   FROZEN    Frozen Coated Vegetables           15      0.00   1   $69.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   374021   ARTICHOKE HEARTS 5-7 12-13.75Z ROLN    GROCERY   White Tablecloth Foods             10.31   0.00   1   $32.33
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   606545   ARUGULA FRESH 1/2# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens   0.5     0.00   0    $0.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518245   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   0    $0.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/7/2020    200471491   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   0    $0.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.18
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.18
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/19/2020   200736974   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/28/2020   200971454   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.43
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.43
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/14/2020   200643900   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/28/2020   200971534   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/2/2020    201015120   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.16
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               1/31/2020   200303710   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   0    $0.00
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405520   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   2   $29.18
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/12/2020   200575890   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.63
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/21/2020   200806784   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/24/2020   200848402   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/28/2020   200973410   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/4/2020    201073687   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/11/2020   201252940   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.58
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/21/2020   200798415   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903061   106632   ARUGULA WILD BABY 2-2# RSS             PRODUCE   Value-Add Lettuce & Salad Greens   4       0.00   1   $14.56
                                                      Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                 Page 5 of 73

103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/28/2020   200967576   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/6/2020    201137482   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/9/2020    201186373   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/13/2020   201315702   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         1/31/2020   200302389   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/3/2020    200348856   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/21/2020   200804642   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.43
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/24/2020   200845428   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.43
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/2/2020    201015823   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/13/2020   201323199   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/3/2020    200321190   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.67
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413580   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/10/2020   200491667   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659222   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   2     $29.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/14/2020   200649180   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   0      $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/21/2020   200810866   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.69
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/28/2020   200978420   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.66
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/13/2020   201328820   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         1/31/2020   200293222   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.59
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/10/2020   200511027   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.59
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/14/2020   200634860   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.63
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   0      $0.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/17/2020   200674181   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.63
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/21/2020   200796312   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/28/2020   200965057   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.66
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/4/2020    201070140   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/7/2020    201154911   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/16/2020   201359599   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   0      $0.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/18/2020   200689503   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/3/2020    201021520   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/10/2020   201198980   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   0      $0.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/6/2020    932103633   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.63
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.69
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.66
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/16/2020   201363137   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/3/2020    200331127   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.67
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/13/2020   200597346   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/25/2020   200832275   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   (1)   ($14.56)
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/2/2020    201000129   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/16/2020   201350558   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.56
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/5/2020    200394187   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/14/2020   200631826   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/17/2020   200668526   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/21/2020   200793257   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   2     $30.34
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/24/2020   200832622   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/29/2020   200981111   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/9/2020    201178667   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $15.17
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   2     $30.34
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.59
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.63
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/24/2020   200833686   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.69
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/2/2020    201000891   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.66
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   106632   ARUGULA WILD BABY 2-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   4   0.00   1     $14.58
                                                        Case:20-01947-jwb                         Doc #:308-2 Filed: 09/14/2020                                           Page 6 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/1/2020    200311153   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   2    $29.16
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   0     $0.00
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.63
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.69
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.69
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   2    $29.32
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.66
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   2    $29.16
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.63
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   2    $29.26
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.69
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.66
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.66
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   106632   ARUGULA WILD BABY 2-2# RSS           PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1    $14.58
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   158311   ASPARAGUS LRG 11# MRKN               PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $25.19
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   158311   ASPARAGUS LRG 11# MRKN               PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $87.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303770   184290   ASPARAGUS PENCIL 11#AVG MRKN         PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $51.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   0     $0.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $39.99
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $39.99
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $79.98
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $35.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $35.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $35.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $48.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $48.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $24.13
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $48.26
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   1    $20.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $41.56
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   272515   ASPARAGUS SPEARS STD 11-1#AVG MRKN   PRODUCE   Fresh Stalk Vegetables             11   0.00   2    $32.66
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/24/2020   932104243   764532   AVOCADO 2-DAY 48CT                   PRODUCE   Fresh Tree Fruit                   23   0.00   0    $25.35
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   592331   AVOCADO GRN 12CT P/L                 PRODUCE   Fresh Tree Fruit                   6    0.00   1    $26.73
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   592331   AVOCADO GRN 12CT P/L                 PRODUCE   Fresh Tree Fruit                   6    0.00   1    $26.73
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $45.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $49.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $49.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $54.55
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $54.55
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $62.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $62.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $53.56
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $45.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/12/2020   200575843   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $49.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $49.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $54.55
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $62.26
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $62.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/6/2020    200413580   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   2    $81.82
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/13/2020   200585121   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $43.09
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/20/2020   200748931   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   2    $96.00
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/24/2020   200820699   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $48.00
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/27/2020   200915973   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $55.63
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/9/2020    201166310   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $55.63
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   2   $102.54
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             1/31/2020   200277842   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $45.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/4/2020    200353677   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $45.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/11/2020   200523623   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/21/2020   200781257   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $54.55
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/28/2020   200948800   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   2   $128.94
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $64.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             1/31/2020   200304515   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   2    $91.48
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/10/2020   200516640   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $47.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/14/2020   200646164   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $49.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L    PRODUCE   Fresh Tree Fruit                   23   0.00   1    $54.55
                                                      Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                          Page 7 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   200848358   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $54.55
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $64.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $64.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $62.26
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   2   $124.52
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $45.68
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/12/2020   200568501   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $52.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/15/2020   200650274   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $52.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/22/2020   200813251   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $54.50
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $65.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $65.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/7/2020    201154214   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $65.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/14/2020   201331683   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $63.31
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $45.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $47.94
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/17/2020   200669977   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $49.04
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/24/2020   200833686   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $54.55
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   201383   AVOCADO HAAS RIPE 48-60CT 23# P/L   PRODUCE   Fresh Tree Fruit                  23   0.00   1    $64.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/3/2020    200343375   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   2   $113.38
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/5/2020    200402474   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   2   $107.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/8/2020    200478710   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/10/2020   200513592   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   2   $107.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/14/2020   200643863   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/15/2020   200650694   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/17/2020   200678628   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   2   $106.84
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/22/2020   200813232   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/26/2020   200904743   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/28/2020   200971454   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/2/2020    201012838   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/4/2020    201071826   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/6/2020    201145143   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/7/2020    201154022   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/9/2020    201190997   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/13/2020   201322774   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $66.51
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      1/31/2020   200295242   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $56.69
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/5/2020    200400433   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/10/2020   200509328   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/14/2020   200637058   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/21/2020   200798036   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/24/2020   200839286   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/28/2020   200967169   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/2/2020    201009388   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/6/2020    201139861   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/9/2020    201186626   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/16/2020   201358699   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $66.51
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         1/31/2020   200303710   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $56.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/3/2020    200347327   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $56.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/5/2020    200405520   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/7/2020    200472680   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/10/2020   200516679   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/12/2020   200575890   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/14/2020   200645100   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/19/2020   200738051   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/21/2020   200806784   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/24/2020   200848402   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/26/2020   200906340   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/28/2020   200973410   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/4/2020    201073687   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/6/2020    201147489   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/9/2020    201194746   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/13/2020   201325619   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $66.51
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/16/2020   201363077   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $66.51
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/7/2020    200470830   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/14/2020   200644174   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   2   $106.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/21/2020   200804635   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $62.14
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/28/2020   200972495   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/11/2020   201256524   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $66.51
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350201   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $56.69
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/14/2020   200649179   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $53.42
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/28/2020   200978426   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/9/2020    201197268   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $70.87
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/3/2020    200347286   897320   AVOCADO HAAS RIPE LAYR 48CT P/L     PRODUCE   Fresh Tree Fruit                  27   0.00   1    $56.69
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          1/31/2020   200301962   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/1/2020    200311299   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/3/2020    200346843   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/6/2020    200439701   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/8/2020    200477945   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/10/2020   200518204   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $33.82
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/12/2020   200579002   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $32.18
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/17/2020   200681810   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $32.18
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/19/2020   200741082   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $32.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/22/2020   200812988   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   2    $65.44
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/24/2020   200847903   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $32.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/28/2020   200974298   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $39.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/2/2020    201015966   762050   AVOCADO HAAS RNDM SZ 25# P/L        PRODUCE   Fresh Tree Fruit                  25   0.00   1    $39.81
                                                        Case:20-01947-jwb                         Doc #:308-2 Filed: 09/14/2020                                     Page 8 of 73

103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/5/2020    201111191   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/6/2020    201145573   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/12/2020   200567968   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/28/2020   200967576   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/9/2020    201186373   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/3/2020    200339571   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/5/2020    200401526   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/8/2020    200478048   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/14/2020   200634860   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/17/2020   200674181   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/19/2020   200737506   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/21/2020   200796312   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/24/2020   200842433   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/29/2020   200980801   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/4/2020    201070140   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/6/2020    201138438   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/9/2020    201186849   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/13/2020   201313169   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/16/2020   201359599   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/5/2020    200386339   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/13/2020   200597346   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $27.29
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/2/2020    201000129   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/4/2020    201000129   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   0   ($5.00)
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   2   $79.62
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $33.82
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   2   $67.64
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   2   $65.44
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $32.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   762050   AVOCADO HAAS RNDM SZ 25# P/L   PRODUCE   Fresh Tree Fruit                  25    0.00   1   $39.81
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   109071   AVOCADO PULP CHNKY 4-3# CALA   FROZEN    Frozen Fruits                     12    0.00   1   $61.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   109071   AVOCADO PULP CHNKY 4-3# CALA   FROZEN    Frozen Fruits                     12    0.00   1   $61.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   109071   AVOCADO PULP CHNKY 4-3# CALA   FROZEN    Frozen Fruits                     12    0.00   1   $61.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   109071   AVOCADO PULP CHNKY 4-3# CALA   FROZEN    Frozen Fruits                     12    0.00   1   $61.57
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/8/2020    976017943   385173   Basil 3oz                      PRODUCE   Miscellaneous Produce Products    1     0.00   2   $26.98
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/26/2020   976018737   385173   Basil 3oz                      PRODUCE   Miscellaneous Produce Products    1     0.00   0    $4.99
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    976018949   385173   Basil 3oz                      PRODUCE   Miscellaneous Produce Products    1     0.00   0    $4.99
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    793313283   385173   Basil 3oz                      PRODUCE   Miscellaneous Produce Products    1     0.00   0    $9.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/20/2020   793314104   385173   Basil 3oz                      PRODUCE   Miscellaneous Produce Products    1     0.00   0    $4.99
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   600430   BASIL 8-1Z SQR                 PRODUCE   Fresh Herbs                       0.5   0.00   0    $1.99
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/4/2020    200379880   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/7/2020    200471496   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/12/2020   200579002   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/27/2020   200942855   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/28/2020   200974298   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/6/2020    201145573   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   165601   BASIL FRESH 1# MRKN            PRODUCE   Fresh Herbs                       1     0.00   1   $10.74
                                                        Case:20-01947-jwb                         Doc #:308-2 Filed: 09/14/2020                       Page 9 of 73

103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/4/2020    201075984   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/7/2020    200464189   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $12.55
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $12.55
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/16/2020   201361912   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405520   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516679   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/17/2020   200682206   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/26/2020   200906340   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   2   $20.10
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903039   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/9/2020    201186373   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/14/2020   200644174   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   2   $26.94
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $12.55
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/6/2020    200413580   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/17/2020   200659222   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/2/2020    200989431   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/10/2020   200519659   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/21/2020   200810866   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/6/2020    201152204   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               1/31/2020   200293222   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/1/2020    200311472   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/5/2020    200401526   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/10/2020   200511027   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/12/2020   200573064   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/15/2020   200651412   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/17/2020   200674181   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/24/2020   200842433   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/4/2020    201070140   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/7/2020    201154911   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/13/2020   201313169   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             1/31/2020   200277842   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/4/2020    200353677   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/25/2020   200852181   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/28/2020   200948800   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   0    $0.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $12.55
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/5/2020    200406875   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/12/2020   200577246   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/19/2020   200739163   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/6/2020    201148847   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/13/2020   201326435   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/6/2020    200425058   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/24/2020   200832275   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.05
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1    $8.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/5/2020    200394187   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1    $8.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1    $8.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1    $8.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1    $8.29
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/14/2020   200619473   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   165601   BASIL FRESH 1# MRKN   PRODUCE   Fresh Herbs                  1   0.00   1   $10.74
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                           Page 10 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/15/2020   200651138   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   165601   BASIL FRESH 1# MRKN                 PRODUCE   Fresh Herbs                           1      0.00   1   $10.74
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   562688   BASIL FRESH 8Z MRKN                 PRODUCE   Fresh Herbs                           0.5    0.00   1   $10.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324029   562688   BASIL FRESH 8Z MRKN                 PRODUCE   Fresh Herbs                           0.5    0.00   1   $10.10
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/17/2020   200681812   198439   BEAN GREEN CLND 2-5# RSS            PRODUCE   Fresh Beans                           10     0.00   1   $24.34
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/13/2020   200614872   256265   BELL PEPPER GRN 6-2CT               GROCERY   Gordon Food Service EPO: Premium Gr   5      0.00   1   $32.37
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303775   869321   BERRIES MXD 6-6Z P/L                PRODUCE   Fresh Berries                         2.25   0.00   1   $16.51
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   869321   BERRIES MXD 6-6Z P/L                PRODUCE   Fresh Berries                         2.25   0.00   1   $19.35
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   869321   BERRIES MXD 6-6Z P/L                PRODUCE   Fresh Berries                         2.25   0.00   3   $60.12
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   430351   BLACKBERRY 12-1/2PT P/L             PRODUCE   Fresh Berries                         4.69   0.00   4   $84.04
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   451690   BLUEBERRY 12-1PT P/L                PRODUCE   Fresh Berries                         10     0.00   1   $44.36
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307804   732478   BROCCOLI FLORET REG CUT 4-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower      12     0.00   2   $49.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   610902   BROCCOLI FLORETS 6-4# GCHC          FROZEN    Frozen Vegetables                     24     0.00   1   $35.39
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    976017726   531121   Brussels Sprouts 1lb                PRODUCE   Fresh Stalk Vegetables                23     0.00   0    $3.49
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    976017726   198463   CABBAGE GREEN 45# P/L               PRODUCE   Fresh Cabbage                         45     1.79   0    $1.16
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   782601   CANTALOUPE CHNK 2-8# RSS            PRODUCE   Value-Add Fruit                       16     0.00   1   $41.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $4.10
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $6.15
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/9/2020    201166310   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/14/2020   200649179   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/2/2020    201019203   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/1/2020    200311472   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/14/2020   200634860   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/4/2020    201070140   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $4.10
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/11/2020   200523623   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/12/2020   200577246   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/24/2020   200848358   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/2/2020    201017094   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/9/2020    201194692   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/13/2020   200597346   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/5/2020    201095550   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $1.93
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   198498   CARROT 7-9CT/# 16-3# P/L            PRODUCE   Fresh Carrots                         48     0.00   0    $2.05
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/20/2020   976018486   734522   CARROT BABY RNBW MINI 12-12Z        PRODUCE   Value-Add Carrots                     9      0.00   0   $29.59
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/26/2020   976018737   734522   CARROT BABY RNBW MINI 12-12Z        PRODUCE   Value-Add Carrots                     9      0.00   0    $2.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   510637   CARROT BABY WHL CLEANED 12-2# RSS   PRODUCE   Value-Add Carrots                     24     0.00   0    $1.96
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   510637   CARROT BABY WHL CLEANED 12-2# RSS   PRODUCE   Value-Add Carrots                     24     0.00   0    $1.96
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   510637   CARROT BABY WHL CLEANED 12-2# RSS   PRODUCE   Value-Add Carrots                     24     0.00   0    $1.96
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/26/2020   976018737   510637   CARROT BABY WHL CLEANED 12-2# RSS   PRODUCE   Value-Add Carrots                     24     0.00   0    $5.18
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303775   870471   CARROT BABY WHL CLEANED W/TOPS 5#   PRODUCE   Value-Add Carrots                     5      0.00   1   $17.82
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   302198   CARROT CELERY STIX COMBO 2-5# RSS   PRODUCE   Value-Add Miscellaneous Vegetables    10     0.00   1   $27.73
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.56
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   198161   CARROT MATCHSTICK SHRED 2-3# RSS    PRODUCE   Value-Add Carrots                     6      0.00   1    $7.54
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   576646   CARROT STIX STRAIGHT CUT 2-5# RSS   PRODUCE   Value-Add Carrots                     10     0.00   1   $19.67
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   576646   CARROT STIX STRAIGHT CUT 2-5# RSS   PRODUCE   Value-Add Carrots                     10     0.00   1   $19.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307804   576646   CARROT STIX STRAIGHT CUT 2-5# RSS   PRODUCE   Value-Add Carrots                     10     0.00   1   $19.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   3   $60.81
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $40.54
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   4   $81.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   1   $20.28
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $40.56
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   4   $81.36
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $40.68
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $40.68
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   3   $56.28
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $37.52
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $37.52
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   3   $56.16
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   3   $56.16
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   1   $18.72
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   732486   CAULIFLOWER BITE SIZE 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower      6      0.00   2   $37.22
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                      Page 11 of 73

103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.61
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.61
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $19.30
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.35
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.84
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.28
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.40
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $61.02
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.70
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.70
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.76
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.16
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.81
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.27
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.84
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.84
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/12/2020   200572961   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650689   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650694   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.68
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/22/2020   200813232   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.52
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $75.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.88
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/28/2020   200971454   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.88
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.16
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154020   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/11/2020   201251748   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/16/2020   201360103   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.06
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $80.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/7/2020    200464189   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $80.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.09
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/17/2020   200681046   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.11
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $73.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $92.05
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $91.85
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $91.85
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $73.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $73.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/16/2020   201358699   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $73.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.27
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6   $121.62
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6   $121.68
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/12/2020   200575843   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.68
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/14/2020   200643900   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $61.02
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.70
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/19/2020   200737990   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.60
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/28/2020   200971534   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6   $112.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/2/2020    201015120   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.16
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6   $111.66
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6   $111.66
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/16/2020   201361912   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
                                                    Case:20-01947-jwb                Doc #:308-2 Filed: 09/14/2020                                      Page 12 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    1/31/2020   200303714   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $60.81
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/5/2020    200405527   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.56
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/7/2020    200472680   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5     $101.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/10/2020   200516668   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $60.84
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/12/2020   200575890   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5     $101.70
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/14/2020   200645100   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6     $122.04
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/19/2020   200738051   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5      $93.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/21/2020   200806784   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $75.04
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/26/2020   200906340   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    2/28/2020   200973410   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $56.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/2/2020    201017174   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.44
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/4/2020    201073685   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/6/2020    201147489   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5      $93.05
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/9/2020    201194735   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/11/2020   201252940   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5      $93.05
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR    3/13/2020   201325619   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      1/31/2020   200296419   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/3/2020    200340214   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/5/2020    200404067   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/7/2020    200464426   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $60.72
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/10/2020   200510975   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/12/2020   200567968   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/14/2020   200637639   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/17/2020   200676613   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/19/2020   200734532   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/21/2020   200798415   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/26/2020   200903039   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.36
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/26/2020   200903061   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      2/28/2020   200967576   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/2/2020    201009014   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1      $18.59
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/4/2020    201069493   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.36
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/6/2020    201137482   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/9/2020    201186373   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/11/2020   201248085   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON      3/13/2020   201315702   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    1/31/2020   200302389   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.06
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/3/2020    200348856   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.06
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/7/2020    200470830   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.06
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/10/2020   200515485   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.06
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/14/2020   200644174   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.11
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/17/2020   200684351   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1      $18.37
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/21/2020   200804642   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/24/2020   200845434   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $36.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    2/28/2020   200972495   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $36.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    3/2/2020    201015823   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $36.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    3/6/2020    201147294   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.11
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    3/9/2020    201193290   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1      $18.37
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON    3/13/2020   201323199   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $36.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/3/2020    200321190   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.78
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/6/2020    200413580   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $80.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/10/2020   200491667   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.48
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/13/2020   200585121   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/17/2020   200659222   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.18
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/20/2020   200748931   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.36
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/24/2020   200820699   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      2/27/2020   200915973   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.36
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      3/2/2020    200989431   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      3/5/2020    201085167   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $74.36
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      3/9/2020    201166310   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $55.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN      3/12/2020   201262484   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6     $111.54
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   1/31/2020   200309353   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.54
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/3/2020    200309353   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   (2)   ($40.54)
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/3/2020    200350203   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1      $20.27
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/7/2020    200475794   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.56
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/10/2020   200519659   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.56
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/13/2020   200519659   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   (2)   ($40.56)
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/17/2020   200685169   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.68
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/21/2020   200810866   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $75.04
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/24/2020   200810866   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   (2)   ($37.52)
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   2/28/2020   200978420   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.44
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   3/4/2020    200978420   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   (1)   ($18.72)
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   3/6/2020    201152204   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   3/9/2020    201197268   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE   3/13/2020   201328820   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $37.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    1/31/2020   200293222   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6     $121.62
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/1/2020    200311472   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.54
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/3/2020    200339571   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $81.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/5/2020    200401526   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $60.84
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/7/2020    200462514   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.56
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/8/2020    200478048   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.56
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/10/2020   200511027   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   6     $121.68
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/12/2020   200573064   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4      $81.36
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/14/2020   200634860   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.68
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/15/2020   200651412   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2      $40.68
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO    2/17/2020   200674181   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3      $61.02
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                      Page 13 of 73

103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.52
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/21/2020   200796312   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.80
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $75.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/26/2020   200901286   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.88
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/28/2020   200965057   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/2/2020    201007961   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.88
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.05
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/7/2020    201154911   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/13/2020   201313169   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/16/2020   201359599   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.09
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/4/2020    200353677   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.06
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.09
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.11
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/18/2020   200689503   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.37
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/25/2020   200852181   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $73.48
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/3/2020    201021520   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.37
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/10/2020   201198980   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $36.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.54
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/4/2020    932103564   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.56
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5   $101.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/7/2020    200473558   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.56
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $60.84
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/12/2020   200577246   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.68
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.36
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/17/2020   200682165   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.36
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.76
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   200848358   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $75.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.16
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/2/2020    201017094   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/9/2020    201194692   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.83
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.05
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $93.05
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/3/2020    200331127   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $81.56
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.48
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.48
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/13/2020   200597346   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.18
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.77
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.77
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.77
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/27/2020   200927268   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.18
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/2/2020    201000129   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/5/2020    201095550   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $55.77
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $74.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   5    $92.95
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/16/2020   201350558   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     1/31/2020   200286455   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $98.60
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $49.30
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/7/2020    200455585   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $63.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/8/2020    200476943   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   0     $0.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/14/2020   200631826   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $63.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/15/2020   200650274   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   0     $0.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/17/2020   200668526   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $84.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $49.30
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/21/2020   200793257   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $73.95
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/24/2020   200832622   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $98.60
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $38.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/29/2020   200981111   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $38.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   4    $77.64
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $38.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/6/2020    201129882   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $38.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/9/2020    201178667   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $58.23
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/11/2020   201243805   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $19.41
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $58.23
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.54
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/3/2020    200332177   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.27
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.56
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $20.28
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $40.68
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/17/2020   200669977   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $61.02
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   3    $56.28
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/24/2020   200833686   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   1    $18.76
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   732486   CAULIFLOWER BITE SIZE 2-3# RSS   PRODUCE   Value-Add Broccoli & Cauliflower   6   0.00   2    $37.44
                                                        Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                       Page 14 of 73

103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/2/2020    201000891   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.44
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $55.83
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.22
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $18.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     1/31/2020   200304352   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $60.81
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5   $101.35
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $40.56
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5   $101.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5   $101.70
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/17/2020   200682411   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $40.68
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5    $93.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $75.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.52
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/26/2020   200909500   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.44
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $56.16
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/2/2020    201016104   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $74.88
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/4/2020    201076201   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.22
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $74.44
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $55.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $55.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/13/2020   201323991   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $55.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/16/2020   201363929   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   3    $55.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     6/1/2020    202740438   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $19.30
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         1/31/2020   200301503   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $20.27
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/3/2020    200344685   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $40.54
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/5/2020    200406162   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $20.28
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   6   $121.68
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    793313489   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $20.28
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/10/2020   200516550   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $81.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $81.36
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/17/2020   200679063   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5   $101.70
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   6   $112.56
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/24/2020   200846907   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $18.76
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/28/2020   200972810   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   6   $112.32
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   2    $37.44
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/6/2020    201144767   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $74.44
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/9/2020    201193674   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $74.44
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/11/2020   201253957   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   1    $18.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/13/2020   201322313   732486   CAULIFLOWER BITE SIZE 2-3# RSS    PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   5    $93.05
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/8/2020    200476943   198528   CAULIFLOWER CALIF 12-1CT MRKN     PRODUCE   Fresh Stalk Vegetables             30    0.00   1    $49.05
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/15/2020   200650274   198528   CAULIFLOWER CALIF 12-1CT MRKN     PRODUCE   Fresh Stalk Vegetables             30    0.00   1    $40.61
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/16/2020   201364232   209163   CAULIFLOWER CALIF 4-1CT P/L       PRODUCE   Fresh Stalk Vegetables             9.5   0.00   2    $31.28
103614   BAR FLY VENTURES   100058014   BarFly Events            2/6/2020    200439849   732494   CAULIFLOWER REG CUT 2-3# RSS      PRODUCE   Value-Add Broccoli & Cauliflower   6     0.00   4    $80.88
103614   BAR FLY VENTURES   100058014   BarFly Events            2/26/2020   976018737   184710   CELERY HEARTS 18-2CT P/L          PRODUCE   Fresh Stalk Vegetables             16    0.00   0     $5.18
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/5/2020    200402474   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/10/2020   200513592   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/17/2020   200678628   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.18
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/22/2020   200813232   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/7/2020    201154022   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.71
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/16/2020   201360103   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.15
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      1/31/2020   200295242   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $25.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/10/2020   200509328   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.68
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/28/2020   200967174   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.55
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      3/9/2020    201186627   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/3/2020    200345491   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/7/2020    200472547   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/21/2020   200806749   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/26/2020   200906320   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/16/2020   201361912   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.15
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/3/2020    200347327   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/14/2020   200645100   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.18
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/26/2020   200906340   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/11/2020   201252940   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.15
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/14/2020   200637639   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.56
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/2/2020    201009014   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/13/2020   201315702   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/10/2020   200515485   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.68
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/17/2020   200684351   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.55
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/6/2020    201147294   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413580   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.64
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659222   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.34
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.34
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $22.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/7/2020    200475794   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/21/2020   200810866   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/28/2020   200978420   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.59
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.71
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         1/31/2020   200293222   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $27.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/12/2020   200573064   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $24.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   198536   CELERY JUMBO 16-24CT 40# MARKON   PRODUCE   Fresh Stalk Vegetables             40    0.00   1    $23.59
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                          Page 15 of 73

103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/6/2020    201138438   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.71
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/13/2020   201313169   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.15
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/14/2020   200619591   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $22.55
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/3/2020    201021520   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $22.55
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             1/31/2020   200304515   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $27.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/7/2020    200473558   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $27.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/14/2020   200646164   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $24.18
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/24/2020   200848358   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $24.06
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $22.34
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $22.34
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/5/2020    200394187   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $30.97
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $33.64
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $28.94
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $28.50
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $27.34
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $27.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $24.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.71
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.15
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $27.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $24.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $24.06
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   198536   CELERY JUMBO 16-24CT 40# MARKON      PRODUCE   Fresh Stalk Vegetables          40     0.00   1    $23.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   2    $34.60
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   2    $34.60
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.05
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.22
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.05
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $16.95
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.30
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   2    $34.60
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.05
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.05
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.05
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   170895   CELERY STALK 24 SZ 6CT MRKN          PRODUCE   Fresh Stalk Vegetables          15     0.00   1    $17.00
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/4/2020    200379880   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/11/2020   200549484   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/17/2020   200681810   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $25.90
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $25.90
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/29/2020   200980700   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   781592   CELERY STIX 4-3# RSS                 PRODUCE   Value-Add Celery                12     0.00   1    $22.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200316624   775942   CHERRIES (LUXARDO) MARASCHINO 6.6#   PRODUCE   Produce Non-Stock Products      6.6    0.00   1    $88.63
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/1/2020    200316346   775942   CHERRIES (LUXARDO) MARASCHINO 6.6#   PRODUCE   Produce Non-Stock Products      6.6    0.00   2   $177.26
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/18/2020   200716068   775942   CHERRIES (LUXARDO) MARASCHINO 6.6#   PRODUCE   Produce Non-Stock Products      6.6    0.00   1    $89.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/18/2020   200716028   775942   CHERRIES (LUXARDO) MARASCHINO 6.6#   PRODUCE   Produce Non-Stock Products      6.6    0.00   1    $89.83
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/4/2020    200381046   775942   CHERRIES (LUXARDO) MARASCHINO 6.6#   PRODUCE   Produce Non-Stock Products      6.6    0.00   1    $88.63
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/7/2020    200471491   562696   CHIVES FRESH 8Z MRKN                 PRODUCE   Fresh Herbs                     0.5    0.00   1    $11.10
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943088   353803   CHIVES FRSH 8Z SQR                   PRODUCE   Fresh Herbs                     0.5    0.00   1    $12.67
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   764511   CILANTRO 60CT                        PRODUCE   Fresh Herbs                     18     0.00   0     $1.58
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/26/2020   976018737   764511   CILANTRO 60CT                        PRODUCE   Fresh Herbs                     18     0.00   0     $1.58
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/7/2020    200455585   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/15/2020   200650274   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   425435   CILANTRO CLEANED 1# RSS              PRODUCE   Fresh Herbs                     3.99   0.00   1     $4.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $6.78
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   1    $12.91
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   1    $12.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   1    $12.91
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   1    $12.91
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/5/2020    200407810   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   219550   CILANTRO CLEANED 4-1# RSS            PRODUCE   Fresh Herbs                     4      0.00   0     $3.39
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                               Page 16 of 73

103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/17/2020   200681810   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/27/2020   200942855   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943075   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943088   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650694   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/22/2020   200813232   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/28/2020   200971454   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/11/2020   201251748   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0   $10.17
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/17/2020   200681046   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.90
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.37
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/14/2020   200643900   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/2/2020    201015120   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405520   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/24/2020   200848402   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/2/2020    201017173   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.39
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/4/2020    201073687   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/11/2020   201252940   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/12/2020   200567968   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/19/2020   200734532   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/21/2020   200798415   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903039   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.35
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/28/2020   200967576   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.75
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.35
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               1/31/2020   200302389   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.37
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/7/2020    200470830   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/14/2020   200644174   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.78
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/17/2020   200684351   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.90
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/24/2020   200845434   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.37
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/9/2020    201193290   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.82
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/6/2020    200413580   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.35
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/13/2020   200585121   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.75
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/2/2020    200989431   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/9/2020    201166310   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.70
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $3.35
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              1/31/2020   200309353   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/14/2020   200649180   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.92
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/21/2020   200810866   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/28/2020   200978420   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.78
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/6/2020    201152204   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/13/2020   201328820   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/5/2020    200401526   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   1   $12.91
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/7/2020    200462514   219550   CILANTRO CLEANED 4-1# RSS   PRODUCE   Fresh Herbs                   4   0.00   0    $6.78
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                            Page 17 of 73

103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/12/2020   200573064   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/14/2020   200634860   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/17/2020   200674181   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/22/2020   200813125   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/2/2020    201007961   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/4/2020    201070140   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/9/2020    201186849   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0   $10.17
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/11/2020   201250107   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/16/2020   201359599   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             1/31/2020   200277842   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/4/2020    200353677   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.37
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/7/2020    200447069   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/14/2020   200619591   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/18/2020   200689503   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/21/2020   200781257   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/28/2020   200948800   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/6/2020    201120331   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/13/2020   201298047   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.82
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/10/2020   200516640   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/14/2020   200646164   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/26/2020   200908822   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/28/2020   200974479   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/11/2020   201255518   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0   $10.17
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/13/2020   201326435   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/6/2020    200425058   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/17/2020   200667939   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/2/2020    201000129   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.35
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.92
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/12/2020   200576931   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $3.39
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   1   $12.91
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   219550   CILANTRO CLEANED 4-1# RSS               PRODUCE   Fresh Herbs                    4    0.00   0    $6.78
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                1/31/2020   200301962   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $13.73
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/5/2020    200407810   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/12/2020   201290732   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $13.73
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   361300   COLE SLAW SHRED SEP BAG 1/8" 4-5# P/L   PRODUCE   Value-Add Cabbage              20   0.00   1   $14.83
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/11/2020   200549301   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   163760   CORN & BLK BEAN FLME RSTD 6-2.5#        FROZEN    Frozen Vegetables              15   0.00   1   $29.67
                                                     Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                      Page 18 of 73

103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/5/2020    201112676   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/7/2020    201154584   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/9/2020    201194978   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/14/2020   201332311   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            6/1/2020    202739876   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $28.82
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/1/2020    200311049   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/3/2020    200343375   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/5/2020    200402474   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/7/2020    200472474   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/8/2020    200478710   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/10/2020   200513592   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/12/2020   200572961   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/15/2020   200650694   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/17/2020   200678628   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/21/2020   200804869   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/28/2020   200971454   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/4/2020    201071826   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/6/2020    201145143   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/7/2020    201154022   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.26
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.26
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.63
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $89.01
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/4/2020    201073751   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $89.01
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303714   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347333   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $89.01
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516668   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682212   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848407   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/2/2020    201017174   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073685   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194735   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/13/2020   201325619   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.67
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/3/2020    200340214   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.46
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.73
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $89.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.73
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.73
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/19/2020   200734532   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.46
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $89.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903039   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.46
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.73
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $59.46
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1   $29.73
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                      Page 19 of 73

103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/11/2020   201248085   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/13/2020   201315702   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     1/31/2020   200302389   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/7/2020    200470830   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/10/2020   200515485   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/14/2020   200644174   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/17/2020   200684351   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/21/2020   200804642   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/24/2020   200845434   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/28/2020   200972495   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/6/2020    201147294   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/9/2020    201193290   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/3/2020    200321190   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.46
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/10/2020   200491667   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.46
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.46
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.46
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3    $89.19
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    1/31/2020   200309353   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/7/2020    200475794   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     1/31/2020   200293222   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/1/2020    200311472   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/7/2020    200462514   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/14/2020   200634860   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/15/2020   200651412   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/19/2020   200737506   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/4/2020    201070140   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/6/2020    201138438   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/13/2020   201313169   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/14/2020   201332395   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.26
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.26
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/10/2020   201198980   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.63
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   1/31/2020   200304515   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/5/2020    200406875   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/6/2020    932103633   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/10/2020   200516640   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/12/2020   200577246   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/19/2020   200739163   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3    $89.01
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/24/2020   200848358   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/26/2020   200908822   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   4   $118.68
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/28/2020   200974479   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/2/2020    201017094   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/4/2020    201076921   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3    $89.01
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/6/2020    201148847   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/9/2020    201194692   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/11/2020   201255518   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/13/2020   201326435   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.67
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/3/2020    200331127   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2    $59.46
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/6/2020    200425058   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/13/2020   200597346   163760   CORN & BLK BEAN FLME RSTD 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $29.73
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                            Page 20 of 73

103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.46
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/24/2020   200832275   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/26/2020   200886747   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/27/2020   200927268   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/12/2020   201274357   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.73
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335376   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $65.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/7/2020    200455585   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $65.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $65.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $65.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   3     $97.50
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832621   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $65.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/28/2020   200960164   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   4    $130.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/7/2020    201154214   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   3     $97.50
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/14/2020   201331700   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   4    $130.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/10/2020   200504034   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    2    $59.34
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    2    $59.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/25/2020   200880297   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    2    $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    2    $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/19/2020   200739875   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    2    $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00    1    $29.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   3     $89.01
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   1     $29.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   163760   CORN & BLK BEAN FLME RSTD 6-2.5#       FROZEN    Frozen Vegetables                15   0.00   2     $59.34
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/28/2020   200974298   851329   CORN CUT SUPER SWT 6-4# GCHC           FROZEN    Frozen Vegetables                24   0.00   1     $26.03
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   851329   CORN CUT SUPER SWT 6-4# GCHC           FROZEN    Frozen Vegetables                24   0.00   1     $26.14
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/16/2020   201364243   851329   CORN CUT SUPER SWT 6-4# GCHC           FROZEN    Frozen Vegetables                24   0.00   1     $26.03
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   532312   CUCUMBER SDLSS 12-1CT MRKN             PRODUCE   Fresh Gourds                     10   0.00   2     $43.80
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   418439   CUCUMBER SELECT 24CT MRKN              PRODUCE   Fresh Gourds                     25   0.00   0      $2.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/7/2020    943070435   361510   CUCUMBER SELECT 4-6CT MRKN             PRODUCE   Fresh Gourds                     20   0.00   0     $10.99
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518229   592323   CUCUMBER SELECT 6CT MRKN               PRODUCE   Fresh Gourds                     5    0.00   1      $8.35
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848490   592323   CUCUMBER SELECT 6CT MRKN               PRODUCE   Fresh Gourds                     5    0.00   1      $8.38
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/22/2020   976018590   198595   EGGPLANT 24CT P/L                      PRODUCE   Fresh Miscellaneous Vegetables   30   2.46   0      $2.93
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   597104   EGGPLANT 6CT P/L                       PRODUCE   Fresh Miscellaneous Vegetables   6    0.00   1      $8.99
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    790302724   418440   FRIES 1/4" SS 6-4.5# KE                FROZEN    Frozen French Fries & Potatoes   27   0.00    1    $21.49
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/22/2020   858241446   412043   FRIES 3/8" R/C COATED XLNG 6-5# GCHC   FROZEN    Frozen French Fries & Potatoes   30   0.00    1    $34.27
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   728530   FRIES 5/16 THN BEER BATRD 6-5# GCHC    FROZEN    Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139876   728530   FRIES 5/16 THN BEER BATRD 6-5# GCHC    FROZEN    Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   728530   FRIES 5/16 THN BEER BATRD 6-5# GCHC    FROZEN    Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/6/2020    201152204   728530   FRIES 5/16 THN BEER BATRD 6-5# GCHC    FROZEN    Frozen French Fries & Potatoes   30   0.00   12   $484.44
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   858241422   727458   FRIES 5/16" R/C 6-5# KE                FROZEN    Frozen French Fries & Potatoes   30   0.00    1    $21.99
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   955071245   727458   FRIES 5/16" R/C 6-5# KE                FROZEN    Frozen French Fries & Potatoes   30   0.00    5   $127.45
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   858241422   412200   FRIES 5/16" R/C LNG GRD A 6-5# GFS     FROZEN    Frozen French Fries & Potatoes   30   0.00    2    $56.10
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/4/2020    201075961   720178   FRIES 5/16" T/C 6-5# BRWCT             FROZEN    Frozen French Fries & Potatoes   30   0.00    4   $102.24
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/4/2020    201070140   720178   FRIES 5/16" T/C 6-5# BRWCT             FROZEN    Frozen French Fries & Potatoes   30   0.00   5    $127.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   24   $596.16
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/4/2020    200379084   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   3     $74.52
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   25   $621.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/11/2020   200549301   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   595812   FRIES 5/16" THN BEER BATRD 6-5#        FROZEN    Frozen French Fries & Potatoes   30   0.00   30   $745.20
                                                        Case:20-01947-jwb                Doc #:308-2 Filed: 09/14/2020                                      Page 21 of 73

103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/18/2020   200713867   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/20/2020   200775192   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/22/2020   200812997   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/24/2020   200848484   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/27/2020   200943404   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/28/2020   200975750   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   2     $49.68
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/29/2020   200980714   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/2/2020    201015957   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/5/2020    201112676   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/6/2020    201146705   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/7/2020    201154584   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/9/2020    201194978   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/10/2020   201224036   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/12/2020   201291840   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14   $347.76
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/14/2020   201332311   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/16/2020   201364232   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              6/1/2020    202739876   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         1/31/2020   200301962   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7   $173.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/1/2020    200311299   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   11   $273.24
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/3/2020    200346843   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    3    $74.52
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/4/2020    200379880   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6   $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/5/2020    200407810   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/6/2020    200439701   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6   $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/7/2020    200471496   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/8/2020    200477945   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    9   $223.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/10/2020   200518204   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/11/2020   200549484   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/12/2020   200579002   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/13/2020   200609950   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/14/2020   200645279   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   9    $223.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/15/2020   200651228   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/17/2020   200681810   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/18/2020   200714104   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/19/2020   200741082   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/20/2020   200774663   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/21/2020   200805903   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/22/2020   200812988   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    9   $223.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/24/2020   200847903   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7   $173.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/25/2020   200879771   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/26/2020   200908658   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/27/2020   200942855   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/28/2020   200974298   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7   $173.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/29/2020   200980700   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    9   $223.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/2/2020    201015966   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $124.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/3/2020    201047928   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $124.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/4/2020    201075961   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    0     $0.00
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/5/2020    201111191   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/6/2020    201145573   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/7/2020    201154739   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/9/2020    201194990   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/10/2020   201227210   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/11/2020   201254752   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/12/2020   201290732   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/13/2020   201322661   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/14/2020   201332297   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100058014   BarFly Events           2/6/2020    200439849   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     1/31/2020   200301309   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/1/2020    200311049   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/3/2020    200343375   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/5/2020    200402474   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/7/2020    200472474   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/8/2020    200478710   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/10/2020   200513592   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/12/2020   200572961   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/14/2020   200643863   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13   $322.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/15/2020   200650694   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/17/2020   200678628   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25   $621.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/19/2020   200736974   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/21/2020   200804869   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/22/2020   200813232   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $124.20
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/24/2020   200846505   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/26/2020   200904743   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/28/2020   200971454   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/2/2020    201012838   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25   $621.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/4/2020    201071826   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/6/2020    201145143   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/7/2020    201154022   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/9/2020    201190997   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/11/2020   201251748   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/13/2020   201322774   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/14/2020   201331180   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/14/2020   201331185   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/16/2020   201360103   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/7/2020    200464189   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/10/2020   200509328   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
                                                   Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                                      Page 22 of 73

103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   22    $546.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/19/2020   200734204   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   22    $546.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   0       $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   22    $546.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   24    $596.16
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13    $322.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25    $621.00
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   23    $571.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   26    $645.84
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   21    $521.64
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/4/2020    201073751   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4      $99.36
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   45   $1,117.80
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25    $621.00
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/12/2020   201252929   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   0       $0.00
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25    $621.00
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303714   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347333   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/5/2020    200405527   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8     $198.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516668   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   27    $670.68
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682212   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848407   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   28    $695.52
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/26/2020   200906340   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/2/2020    201017174   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13    $322.92
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073685   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194735   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/13/2020   201325619   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        1/31/2020   200296419   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/10/2020   200510975   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8     $198.72
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/19/2020   200734532   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   11    $273.24
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903039   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903061   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/28/2020   200967576   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/2/2020    201009014   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/11/2020   201248085   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    1     $24.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/1/2020    200310067   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13    $322.92
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/3/2020    200348856   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7    $173.88
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   27    $670.68
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6    $149.04
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/21/2020   200804642   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   38    $943.92
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   28    $695.52
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/2/2020    201015823   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/4/2020    201077859   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/6/2020    201147294   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8     $198.72
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/13/2020   201323199   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/16/2020   201366341   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   2      $49.68
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/3/2020    200321190   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/6/2020    200413580   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   21    $521.64
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/10/2020   200491667   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                      Page 23 of 73

103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13    $322.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/27/2020   200915973   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/9/2020    201166310   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   36    $894.24
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/16/2020   201341284   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    3     $74.52
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    1/31/2020   200309353   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    0       $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/1/2020    200309961   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/3/2020    200350202   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   26    $645.84
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/7/2020    200475794   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   26    $645.84
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    0       $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/11/2020   201258573   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     1/31/2020   200293222   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/1/2020    200311472   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8    $198.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/4/2020    803365380   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200401526   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/7/2020    200462514   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/8/2020    200478048   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8     $198.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/11/2020   803365807   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6     $149.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/14/2020   200634860   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   803366218   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/19/2020   200737506   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/22/2020   200813125   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/25/2020   803366218   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   (5)   ($124.20)
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/4/2020    201070140   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    0       $0.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/5/2020    201095217   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12    $298.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/6/2020    201138438   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5    $124.20
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18    $447.12
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/10/2020   803367702   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/13/2020   201313169   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/14/2020   201332395   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16    $397.44
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   14    $347.76
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/4/2020    200353677   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/11/2020   200523623   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5     $124.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   24    $596.16
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/25/2020   200852181   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   3      $74.52
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   17    $422.28
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/3/2020    201021520   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    3     $74.52
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   17    $422.28
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/10/2020   201198980   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6    $149.04
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/13/2020   201298047   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   17    $422.28
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   1/31/2020   200304515   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/3/2020    200347286   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/5/2020    200406875   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/7/2020    200473558   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10    $248.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/10/2020   200516640   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/12/2020   200577246   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/19/2020   200739163   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   13    $322.92
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/24/2020   200848358   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25    $621.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/26/2020   200908822   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   30    $745.20
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/28/2020   200974479   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/2/2020    201017094   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15    $372.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/4/2020    201076921   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20    $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/6/2020    201148847   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   29    $720.36
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/9/2020    201194692   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   25    $621.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/11/2020   201255518   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   35    $869.40
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                      Page 24 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/16/2020   201363137   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/3/2020    200331127   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/5/2020    200386339   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/13/2020   200597346   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   4     $99.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/26/2020   200886747   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/2/2020    201000129   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6   $149.04
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/4/2020    201056731   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/16/2020   201350558   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100177929   HOPCAT FORD FIELD        2/20/2020   200771659   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100177929   HOPCAT FORD FIELD        3/11/2020   201246412   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    6   $149.04
103614   BAR FLY VENTURES   100177929   HOPCAT FORD FIELD        3/12/2020   201291572   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     1/31/2020   200286455   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $395.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.70
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/5/2020    200394187   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $131.85
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/7/2020    200455585   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.70
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.70
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/14/2020   200631826   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $395.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/15/2020   200650274   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $131.85
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/17/2020   200668526   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   7    $184.59
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   7    $184.59
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/21/2020   200793257   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.70
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/24/2020   200832622   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $263.70
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $210.96
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/28/2020   200960164   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $395.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/29/2020   200981111   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $131.85
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   3     $79.11
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $210.96
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/6/2020    201129874   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $527.40
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/9/2020    201178667   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $158.22
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/11/2020   201243805   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $131.85
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $395.55
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/3/2020    200332177   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    9   $223.56
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $124.20
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7   $173.88
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/17/2020   200669977   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    7   $173.88
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/24/2020   200833686   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/2/2020    201000891   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/11/2020   201244299   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   5    $124.20
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     1/31/2020   200304352   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/1/2020    200311160   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/8/2020    200477797   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/12/2020   200579468   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/15/2020   200651138   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/17/2020   200682411   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/18/2020   200714274   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    5   $124.20
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/22/2020   200812868   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    4    $99.36
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/25/2020   200880297   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    8   $198.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/26/2020   200909500   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/2/2020    201016104   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/4/2020    201076201   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00    1    $24.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/5/2020    201082764   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   17   $422.28
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   28   $695.52
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   16   $397.44
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/13/2020   201323991   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   19   $471.96
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/16/2020   201363929   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         1/31/2020   200301503   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/3/2020    200344685   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/5/2020    200406162   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   20   $496.80
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/10/2020   200516550   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/12/2020   200576931   595812   FRIES 5/16" THN BEER BATRD 6-5#   FROZEN   Frozen French Fries & Potatoes   30   0.00   6    $149.04
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                             Page 25 of 73

103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   15   $372.60
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/19/2020   200739875   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   18   $447.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   24   $596.16
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   10   $248.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   0      $0.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   30   $745.20
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    789670277   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   6    $149.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   12   $298.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   8    $198.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   595812   FRIES 5/16" THN BEER BATRD 6-5#         FROZEN    Frozen French Fries & Potatoes   30   0.00   25   $621.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    8   $204.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    7   $179.27
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407807   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    1    $25.61
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    7   $179.27
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/8/2020    200477932   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    4   $102.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    8   $204.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    2    $51.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    6   $153.66
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   10   $256.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    6   $153.66
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00    4   $102.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   8    $204.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   8    $204.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   10   $256.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   8    $204.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/7/2020    201154577   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   2     $51.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   10   $256.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   2     $51.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   720186   FRIES MAXI CUT 6-5# BRWCT               FROZEN    Frozen French Fries & Potatoes   30   0.00   4    $102.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975749   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.89
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.89
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    2    $61.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    1    $30.89
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   538320   FRIES SWT POT CRSPY CUBE 3-5# SWTTHNG   FROZEN    Frozen French Fries & Potatoes   15   0.00    2    $61.78
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.54
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.61
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.86
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.86
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.17
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $36.34
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.18
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $37.24
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/7/2020    200471496   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/7/2020    200471491   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $34.68
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $35.08
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $35.18
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $35.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $35.22
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.18
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $36.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.54
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.34
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/12/2020   200572961   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $17.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   2     $35.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.17
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.17
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   428353   GARLIC PLD FRESH 5# RSS                 PRODUCE   Value-Add Onions                 5    0.00   1     $18.17
                                                    Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                              Page 26 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.18
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.18
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.54
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.86
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/4/2020    201073751   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $36.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.17
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   3   $54.54
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $34.68
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.86
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073687   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.17
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.17
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194746   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.17
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.97
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.97
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.97
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/3/2020    200348856   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/21/2020   200804642   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/13/2020   201323199   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.06
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/6/2020    200413580   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/10/2020   200491667   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.14
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748931   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/24/2020   200820699   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/27/2020   200915973   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/5/2020    201085167   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.97
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/12/2020   201262484   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.94
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/16/2020   201341284   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.97
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/3/2020    200350202   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.08
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/7/2020    200475794   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/14/2020   200649180   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/24/2020   200850031   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/28/2020   200978420   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.86
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/6/2020    201152204   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $36.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/13/2020   201328820   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      1/31/2020   200293222   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/1/2020    200311472   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/8/2020    200478048   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/10/2020   200511027   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $34.68
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/15/2020   200651412   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $35.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/22/2020   200813125   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/26/2020   200901286   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.86
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/28/2020   200965057   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.86
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/4/2020    201070140   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   3   $54.51
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/13/2020   201313169   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   2   $36.36
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/4/2020    200353677   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/14/2020   200619591   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.23
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/21/2020   200781257   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/3/2020    201021520   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.51
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/13/2020   201298047   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $18.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    1/31/2020   200304515   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.54
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/5/2020    200406875   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/7/2020    200473558   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/12/2020   200577246   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/14/2020   200646164   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/17/2020   200682165   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/21/2020   200808451   428353   GARLIC PLD FRESH 5# RSS   PRODUCE   Value-Add Onions               5   0.00   1   $17.61
                                                     Case:20-01947-jwb                    Doc #:308-2 Filed: 09/14/2020                                     Page 27 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   200848358   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.61
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.86
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/2/2020    201017094   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $35.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $36.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $36.36
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.14
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.14
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/5/2020    201095550   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.97
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.97
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     1/31/2020   200286455   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.16
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.16
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/15/2020   200650274   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $36.32
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/29/2020   200981111   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $36.88
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.44
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/6/2020    201129874   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $37.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/11/2020   201243805   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.99
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.34
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.17
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     1/31/2020   200304352   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.54
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.54
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/17/2020   200682411   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   976018650   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $35.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/4/2020    201076201   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.17
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.17
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.17
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/13/2020   201323991   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/16/2020   201363929   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.34
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/12/2020   200576931   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $35.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   2    $35.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/26/2020   200909188   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.86
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/28/2020   200972810   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $17.86
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/9/2020    201193674   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.17
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/11/2020   201253957   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/13/2020   201322313   428353   GARLIC PLD FRESH 5# RSS          PRODUCE   Value-Add Onions               5    0.00   1    $18.18
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/3/2020    200348026   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/8/2020    200477941   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/11/2020   200549301   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/15/2020   200651268   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/24/2020   200848484   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/29/2020   200980714   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/5/2020    201112676   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/7/2020    201154584   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/9/2020    201194978   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/14/2020   201332311   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/1/2020    200311049   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/1/2020    200311053   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/3/2020    200343375   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/5/2020    200402474   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/7/2020    200472474   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/8/2020    200478710   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/12/2020   200572961   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/14/2020   200643863   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/15/2020   200650694   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/19/2020   200736974   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/21/2020   200804869   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/22/2020   200813232   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/24/2020   200846505   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/26/2020   200904743   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/28/2020   200971454   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/2/2020    201012838   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/4/2020    201071826   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/6/2020    201145143   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/7/2020    201154022   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/9/2020    201190997   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/13/2020   201322774   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/16/2020   201360103   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/7/2020    200464179   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/10/2020   200509328   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/19/2020   951067822   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/22/2020   951067911   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0    $39.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/24/2020   200839286   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $101.64
                                                    Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                                    Page 28 of 73

103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967169   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009388   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186626   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347333   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516668   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682212   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848407   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073685   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194735   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903039   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/28/2020   200967576   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   4   $216.24
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/11/2020   201248087   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   4   $216.24
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302398   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/21/2020   200804635   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/26/2020   200909972   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/11/2020   201256524   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/16/2020   201366339   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748928   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748931   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/27/2020   200915965   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/27/2020   200915973   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/5/2020    201085167   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     1/31/2020   200309353   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/3/2020    200350201   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/7/2020    200475794   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/10/2020   200519664   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/14/2020   200649179   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/21/2020   200810861   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/28/2020   200978426   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/2/2020    201019203   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/13/2020   201328819   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100152272   BARFLY HQ             2/17/2020   200682567   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      1/31/2020   200293222   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/1/2020    200311472   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/10/2020   200511027   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/12/2020   200573064   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/19/2020   200737506   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/21/2020   200796312   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/24/2020   200842433   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/28/2020   200965057   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/2/2020    201007961   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/6/2020    201138438   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/7/2020    201154911   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/13/2020   201313169   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/14/2020   201332395   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/4/2020    200353677   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   2   $101.64
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/14/2020   200619591   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/21/2020   200781257   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/28/2020   200948800   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/6/2020    201120331   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/10/2020   201198980   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN   Frozen Vegetables              15   0.00   1    $50.82
                                                        Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                     Page 29 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/6/2020    932103633   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/12/2020   200577246   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/17/2020   200682165   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739166   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/2/2020    201017094   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/5/2020    200394187   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   3   $165.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/7/2020    200455585   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $110.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/12/2020   200568512   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   3   $165.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $110.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/21/2020   200793257   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $110.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899596   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $110.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/28/2020   200960164   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $110.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/6/2020    201117083   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $55.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/7/2020    201154214   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   4   $220.24
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/17/2020   200669977   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/1/2020    200311153   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/15/2020   200651138   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/18/2020   200714274   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/25/2020   200880297   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/2/2020    201016104   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/13/2020   201323991   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         1/31/2020   200301503   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/5/2020    200406162   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/17/2020   200679063   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   0     $0.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/19/2020   200739875   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/24/2020   200846907   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/28/2020   200972810   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/4/2020    201073521   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   1    $54.06
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/6/2020    201144767   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   3   $162.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/13/2020   201322313   116451   GRAIN BLND EXOTIC W/VEG 6-2.5#   FROZEN    Frozen Vegetables              15   0.00   2   $108.12
103614   BAR FLY VENTURES   100058014   BarFly Events            2/6/2020    200439849   596922   GRAPE GREEN SDLSS 5# MRKN        PRODUCE   Fresh Grapes                   5    0.00   1    $20.51
103614   BAR FLY VENTURES   100058014   BarFly Events            3/4/2020    201075978   596922   GRAPE GREEN SDLSS 5# MRKN        PRODUCE   Fresh Grapes                   5    0.00   1    $20.36
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/3/2020    200348026   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.41
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/10/2020   200518242   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/17/2020   200682564   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.42
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/20/2020   200775192   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/24/2020   200848484   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/29/2020   200980714   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/2/2020    201015957   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/9/2020    201194978   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/14/2020   201332311   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/16/2020   201364232   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100058014   BarFly Events            2/6/2020    200439849   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   2    $38.80
103614   BAR FLY VENTURES   100058014   BarFly Events            3/4/2020    201075978   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/1/2020    200311049   596914   GRAPE RED SDLSS 5# MRKN          PRODUCE   Fresh Grapes                   5    0.00   1    $19.41
                                                    Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                              Page 30 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/7/2020    200472474   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/8/2020    200478710   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/12/2020   200572961   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/14/2020   200643863   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/15/2020   200650694   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/21/2020   200804869   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/2/2020    201012838   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/6/2020    201145143   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/11/2020   201251748   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/13/2020   201322774   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/14/2020   201331180   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    1/31/2020   200295242   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/7/2020    200464189   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/17/2020   200681046   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.39
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/24/2020   200839286   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    3/6/2020    201139861   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    3/16/2020   201358699   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         1/31/2020   200301374   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.41
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/5/2020    200405572   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/12/2020   200575843   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/19/2020   200737990   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/24/2020   200847834   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/28/2020   200971534   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   2     $38.80
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/2/2020    201015120   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/6/2020    201145240   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/13/2020   201322858   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   2     $38.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       1/31/2020   200303710   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.41
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/7/2020    200472680   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/10/2020   200472680   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   (1)   ($19.40)
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/12/2020   200575890   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/14/2020   200645100   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/19/2020   200738051   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       3/6/2020    201147489   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       3/9/2020    201194746   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/10/2020   200510975   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/14/2020   200637639   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/19/2020   200734532   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/28/2020   200967576   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         3/11/2020   201248085   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/10/2020   200515485   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/21/2020   200804642   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/28/2020   200972495   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       3/6/2020    201147294   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/3/2020    200321190   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/10/2020   200491667   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/24/2020   200820699   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/27/2020   200915973   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/5/2020    201085167   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/12/2020   201262484   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/16/2020   201341284   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/3/2020    200350203   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.41
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/14/2020   200649180   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/21/2020   200810866   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/6/2020    201152204   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/9/2020    201197268   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/13/2020   201328820   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/3/2020    200339571   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.41
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/5/2020    200401526   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/12/2020   200573064   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/15/2020   200651412   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/19/2020   200737506   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/26/2020   200901286   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/28/2020   200965057   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/2/2020    201007961   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/7/2020    201154911   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/11/2020   201250107   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/7/2020    200447069   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/14/2020   200619591   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.39
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/28/2020   200948800   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/3/2020    201021520   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/13/2020   201298047   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.30
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     1/31/2020   200304515   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.41
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/5/2020    200406875   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/12/2020   200577246   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/14/2020   200646164   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.42
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/21/2020   200808451   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/24/2020   200848358   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/2/2020    201017094   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/6/2020    201148847   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   2     $38.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/13/2020   201326435   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   2     $38.80
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/3/2020    200331127   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/20/2020   200758917   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/5/2020    201095550   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $19.21
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/1/2020    200311558   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $20.23
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/10/2020   200504842   596914   GRAPE RED SDLSS 5# MRKN   PRODUCE   Fresh Grapes                   5   0.00   1     $20.23
                                                     Case:20-01947-jwb                    Doc #:308-2 Filed: 09/14/2020                                            Page 31 of 73

103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $20.23
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/28/2020   200960164   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $20.23
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $20.23
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   2    $40.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/14/2020   201331683   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $20.49
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.42
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   2    $38.80
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.42
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/2/2020    201016104   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/16/2020   201363929   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/3/2020    200344685   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.41
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/10/2020   200516550   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.42
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/17/2020   200679063   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.42
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/28/2020   200972810   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/6/2020    201144767   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/9/2020    201193674   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/11/2020   201253957   596914   GRAPE RED SDLSS 5# MRKN                 PRODUCE   Fresh Grapes                   5    0.00   1    $19.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/10/2020   200518242   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/14/2020   201332311   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.79
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/12/2020   200572961   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/14/2020   200637058   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/14/2020   200643900   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.38
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/20/2020   200748931   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.79
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/1/2020    200311472   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.79
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.08
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.38
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/10/2020   201198980   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.79
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   272337   GRAPEFRUIT RED FCY 32-1CT               PRODUCE   Fresh Citrus                   40   0.00   1    $36.79
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/13/2020   201325619   197882   GRAPEFRUIT RED FCY 40-48CT 40#          PRODUCE   Fresh Citrus                   40   0.00   1    $28.37
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   197882   GRAPEFRUIT RED FCY 40-48CT 40#          PRODUCE   Fresh Citrus                   40   0.00   1    $25.19
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   197882   GRAPEFRUIT RED FCY 40-48CT 40#          PRODUCE   Fresh Citrus                   40   0.00   1    $28.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/6/2020    200440102   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/15/2020   200651268   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/29/2020   200980714   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/1/2020    200311049   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/8/2020    200478710   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/21/2020   200804869   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/22/2020   200813232   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      2/28/2020   200971454   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING      3/14/2020   201331180   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE      2/24/2020   200839286   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/7/2020    200472547   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $103.70
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/21/2020   200806749   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           2/28/2020   200971534   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/11/2020   201252929   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/13/2020   201322858   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/14/2020   200645100   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/28/2020   200973410   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/13/2020   201325619   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/7/2020    200464426   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $101.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/14/2020   200637639   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $101.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/21/2020   200798415   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $50.96
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/28/2020   200967576   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $50.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/21/2020   200804642   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $101.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/27/2020   200915973   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $50.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $52.71
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $52.71
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/14/2020   200649180   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $103.70
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/13/2020   201313169   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $107.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   3   $160.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.49
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/7/2020    200473558   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $50.96
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                            Page 32 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $53.60
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   2   $103.70
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   504122   HASHBROWN CUBES SEAS CRISPY 6-6# LAMB   FROZEN    Frozen Potato Products         36   0.00   1    $51.85
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/22/2020   975015312   714951   LEMON 95CT                              PRODUCE   Fresh Citrus                   38   0.00   0    $26.70
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   976018650   714951   LEMON 95CT                              PRODUCE   Fresh Citrus                   38   0.00   0    $41.83
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.78
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.27
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/7/2020    201154577   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.27
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           6/1/2020    202740438   557781   LEMON CHC CALIF 140CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.80
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/22/2020   200813232   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.29
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.29
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.83
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.95
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.14
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.29
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.95
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/2/2020    201017173   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/5/2020    200404067   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.49
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/21/2020   200798415   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.67
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/4/2020    201069493   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.57
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/3/2020    200348856   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.29
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.49
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/24/2020   200820699   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.67
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.57
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/10/2020   200519659   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/24/2020   200850031   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/6/2020    201152204   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/8/2020    200478048   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/19/2020   200737506   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.14
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/11/2020   201250107   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.29
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/14/2020   200619591   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.83
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             1/31/2020   200304515   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/3/2020    200347286   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/6/2020    201148847   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/13/2020   201326435   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.29
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/3/2020    200331127   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.67
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/24/2020   200832275   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.67
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.57
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $46.35
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $41.04
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/15/2020   200650274   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $41.22
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $41.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $42.93
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $42.64
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $34.95
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/25/2020   200880297   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   0     $0.00
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $37.14
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $38.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.29
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           6/1/2020    202740438   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   0     $0.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $36.09
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   727547   LEMON CHC CALIF 165CT MRKN              PRODUCE   Fresh Citrus                   40   0.00   1    $35.76
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                 Page 33 of 73

103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   727547   LEMON CHC CALIF 165CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $36.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   727547   LEMON CHC CALIF 165CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    975014782   677558   LEMON FCY 18-2#              PRODUCE   Fresh Citrus                       36   0.00   0   $17.96
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   414743   LEMON FCY 9#AVG MRKN         PRODUCE   Fresh Citrus                       8    0.00   1   $16.62
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                1/31/2020   200301962   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/6/2020    200439701   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $37.51
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $37.51
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/11/2020   200549484   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/13/2020   200609950   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $37.14
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   2   $74.28
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/28/2020   200974298   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/3/2020    201047928   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/6/2020    201145573   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/11/2020   201254752   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   273775   LEMON FCY CALIF 200CT MRKN   PRODUCE   Fresh Citrus                       40   0.00   1   $38.25
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   3   $68.49
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/3/2020    200346843   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $45.66
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/4/2020    200379880   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $20.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/5/2020    200407810   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $20.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/7/2020    200471496   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $40.08
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $40.08
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $20.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/12/2020   200579002   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/13/2020   200609950   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   3   $59.49
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/17/2020   200681810   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/18/2020   200714104   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.99
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.99
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/20/2020   200774663   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.98
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   3   $59.97
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.98
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/25/2020   200879771   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.87
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/28/2020   200974298   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.87
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/29/2020   200980700   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/4/2020    201075961   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/5/2020    201111191   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/6/2020    201145573   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   3   $59.52
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/11/2020   201254752   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.62
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/12/2020   201290732   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.62
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.81
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $39.62
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $22.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.83
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.99
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.87
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.87
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.84
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   416593   LETTUCE LEAF DELI 2-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.81
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $34.26
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $30.06
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $35.60
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $13.94
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $27.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.07
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.81
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.81
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               1/31/2020   200303710   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.13
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.13
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405520   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $15.03
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $15.03
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516679   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $15.03
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/12/2020   200575890   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/17/2020   200682206   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $17.80
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $13.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/21/2020   200806784   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $13.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/24/2020   200848402   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $13.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/28/2020   200973410   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.07
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/2/2020    201017173   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $28.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/4/2020    201073687   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   2   $28.00
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.00
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/11/2020   201252940   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.81
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/13/2020   201325619   200344   LETTUCE ROMAINE 12CT MRKN    PRODUCE   Fresh Lettuce & Salad Greens       20   0.00   1   $14.81
                                                    Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                                Page 34 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/3/2020    200343375   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $28.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/7/2020    200472474   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/12/2020   200572961   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/15/2020   200650694   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/17/2020   200678628   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/4/2020    201071826   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.97
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.97
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $54.54
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/3/2020    200344473   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $54.54
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $44.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $22.32
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.07
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $40.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $39.46
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.73
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $38.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $38.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $38.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   3     $57.51
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $39.24
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $39.24
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $57.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $41.94
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $44.64
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.07
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/24/2020   200845434   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.73
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/6/2020    201147294   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.17
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/9/2020    201193290   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.17
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/3/2020    200321190   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $56.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/4/2020    200321190   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   (1)   ($28.28)
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/6/2020    200413580   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $22.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.64
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748931   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/24/2020   200820699   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/2/2020    200989431   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.43
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/5/2020    201085167   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.43
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/9/2020    201166310   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.43
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/12/2020   201262484   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/16/2020   201341284   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.77
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/3/2020    200350202   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $28.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/14/2020   200649180   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/21/2020   200810866   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/28/2020   200978420   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/6/2020    201152204   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/13/2020   201328820   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.97
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/3/2020    200339571   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $28.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/5/2020    200401526   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/7/2020    200462514   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/14/2020   200634860   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $61.84
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/19/2020   200737506   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/21/2020   200796312   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/24/2020   200842433   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/28/2020   200965057   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/2/2020    201007961   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/4/2020    201070140   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/6/2020    201138438   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.36
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/11/2020   201250107   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $41.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/14/2020   201332395   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.97
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      3/16/2020   201359599   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.97
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/7/2020    200447069   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $22.32
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/14/2020   200619591   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.07
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/21/2020   200781257   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.73
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    2/28/2020   200948800   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.17
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/6/2020    201120331   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $19.17
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY    3/13/2020   201298047   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   2     $39.24
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/3/2020    200347286   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $28.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/5/2020    200406875   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/10/2020   200516640   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $24.46
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/14/2020   200646164   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/17/2020   200682165   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $30.92
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/21/2020   200808451   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/24/2020   200848358   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK    2/28/2020   200974479   305812   LETTUCE ROMAINE 24CT MRKN   PRODUCE   Fresh Lettuce & Salad Greens   40   0.00   1     $20.84
                                                     Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                                       Page 35 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/4/2020    201076921   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.36
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/6/2020    201148847   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $40.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/11/2020   201255518   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.97
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/13/2020   201326435   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $41.94
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/3/2020    200331127   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $28.28
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/13/2020   200597346   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/20/2020   200758917   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.77
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/2/2020    201000129   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.43
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/9/2020    201178809   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.43
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/16/2020   201350558   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.77
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/3/2020    200335379   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $34.01
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/8/2020    200476948   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $29.16
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/12/2020   200568501   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $26.69
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/19/2020   200732075   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $27.04
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/24/2020   200832622   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $27.04
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/28/2020   200960164   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $26.69
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/2/2020    201005773   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $26.69
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/7/2020    201154214   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $26.69
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/11/2020   201243805   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $27.04
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/14/2020   201331683   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $27.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   1/31/2020   200304352   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $57.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/3/2020    200347917   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $28.67
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/7/2020    200471781   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $48.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/12/2020   200579468   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $61.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/17/2020   200682411   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $30.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/19/2020   200741086   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.94
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/21/2020   200807128   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $41.88
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/26/2020   200909500   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   2/28/2020   200975767   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   3   $62.52
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   3/6/2020    201147008   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   3   $61.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   3/9/2020    201194542   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   2   $40.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   3/13/2020   201323991   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   3   $62.91
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   3/16/2020   201363929   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.97
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/3/2020    200344685   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $28.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/5/2020    200406162   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $24.46
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/7/2020    200469880   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $24.46
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/14/2020   200644397   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $30.92
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/19/2020   200739875   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/21/2020   200806177   305812   LETTUCE ROMAINE 24CT MRKN          PRODUCE   Fresh Lettuce & Salad Greens       40   0.00   1   $20.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/24/2020   200846907   735787   LETTUCE ROMAINE CHOP 6-2# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.28
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       2/28/2020   200972810   735787   LETTUCE ROMAINE CHOP 6-2# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.80
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       3/6/2020    201144767   735787   LETTUCE ROMAINE CHOP 6-2# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.54
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       3/9/2020    201193674   735787   LETTUCE ROMAINE CHOP 6-2# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.27
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND       3/14/2020   793315357   735787   LETTUCE ROMAINE CHOP 6-2# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   0   $15.96
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             6/2/2020    202741650   702609   LETTUCE ROMAINE CLND 2-5# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   4   $70.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE   6/2/2020    202741649   702609   LETTUCE ROMAINE CLND 2-5# RSS      PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.46
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/29/2020   930095915   211782   LETTUCE ROMAINE HRTS 7-6CT MRKN    PRODUCE   Value-Add Lettuce & Salad Greens   27   0.00   0   $26.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/9/2020    930096114   211782   LETTUCE ROMAINE HRTS 7-6CT MRKN    PRODUCE   Value-Add Lettuce & Salad Greens   27   0.00   0   $26.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/3/2020    803365330   211782   LETTUCE ROMAINE HRTS 7-6CT MRKN    PRODUCE   Value-Add Lettuce & Salad Greens   27   0.00   0    $9.98
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/24/2020   932104243   211782   LETTUCE ROMAINE HRTS 7-6CT MRKN    PRODUCE   Value-Add Lettuce & Salad Greens   27   0.00   0    $8.98
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/28/2020   932104411   211782   LETTUCE ROMAINE HRTS 7-6CT MRKN    PRODUCE   Value-Add Lettuce & Salad Greens   27   0.00   0    $8.98
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/1/2020    200311284   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5   $98.45
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/3/2020    200348026   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/6/2020    200440102   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/8/2020    200477941   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/10/2020   200518242   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/13/2020   200612578   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.32
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/15/2020   200651268   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.32
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/20/2020   200775192   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5   $99.95
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/22/2020   200812997   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/24/2020   200848484   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/27/2020   200943404   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.64
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             2/29/2020   200980714   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.91
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/2/2020    201015957   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/5/2020    201112676   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/7/2020    201154584   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/9/2020    201194978   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/12/2020   201291840   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/14/2020   201332311   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5   $98.45
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             3/16/2020   201364232   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100018600   HOP CAT-GR             6/1/2020    202739876   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   0    $0.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    1/31/2020   200301309   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/1/2020    200311049   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/3/2020    200343375   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/5/2020    200402474   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/7/2020    200472474   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.71
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/8/2020    200478710   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.71
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/10/2020   200513592   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/12/2020   200572961   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/14/2020   200643863   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.83
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/15/2020   200650694   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.83
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/17/2020   200678628   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.49
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/19/2020   200736974   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/21/2020   200804869   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/22/2020   200813232   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.99
                                                   Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                                       Page 36 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/28/2020   200971454   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.91
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/4/2020    201071826   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/6/2020    201145143   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.69
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.21
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/3/2020    200344473   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.21
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.58
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.29
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.21
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $57.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $57.63
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.21
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.84
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.71
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.83
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.49
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.49
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.99
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.64
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.73
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/4/2020    201073751   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303710   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347327   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/5/2020    200405520   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.84
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682206   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/26/2020   200906340   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/2/2020    201017173   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073687   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194746   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/13/2020   201325619   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        1/31/2020   200296419   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.94
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/3/2020    200340214   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.88
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $58.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/10/2020   200510975   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/17/2020   200676613   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903039   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903061   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/28/2020   200967576   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/2/2020    201009014   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $58.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/11/2020   201248085   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.28
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $57.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.21
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $38.42
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                       Page 37 of 73

103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/21/2020   200804642   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.87
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/28/2020   200972495   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $76.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/2/2020    201015823   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.21
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/6/2020    201147294   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.63
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.63
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/10/2020   200491667   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $58.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $58.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/27/2020   200915973   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $58.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/9/2020    201166310   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.56
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.56
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    1/31/2020   200309353   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.69
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/3/2020    200350202   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.07
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/7/2020    200475794   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.42
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.71
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.49
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.83
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.97
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.82
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.82
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     1/31/2020   200293222   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.76
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200401526   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/7/2020    200462514   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/8/2020    200478048   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.71
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.66
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/14/2020   200634860   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.83
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/15/2020   200651412   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.66
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.66
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/19/2020   200737506   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.98
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.97
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/22/2020   200813125   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.99
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.99
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.73
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.91
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.82
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.73
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/6/2020    201138438   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.07
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.07
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/14/2020   201332395   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.07
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $38.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/4/2020    200353677   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $38.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $38.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.87
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $57.63
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/3/2020    201021520   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.21
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $38.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/10/2020   201198980   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $38.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/13/2020   201298047   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.21
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   1/31/2020   200304515   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $78.76
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/3/2020    200347286   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   8   $157.52
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5    $99.15
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.83
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/19/2020   200739163   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.99
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.97
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/24/2020   200848358   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.98
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/26/2020   200908822   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.91
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/28/2020   200974479   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4    $79.64
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/2/2020    201017094   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.82
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/4/2020    201076921   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.69
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/6/2020    201148847   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5    $98.45
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/9/2020    201194692   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.38
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/11/2020   201255518   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3    $59.07
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/13/2020   201326435   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5    $98.45
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/3/2020    200331127   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.94
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/6/2020    200425058   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/10/2020   200502322   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/13/2020   200597346   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   0     $0.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/17/2020   200667939   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/24/2020   200832275   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/27/2020   200927268   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/5/2020    201095550   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2    $39.28
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/9/2020    201178809   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1    $19.64
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                        Page 38 of 73

103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/12/2020   201274357   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.64
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $63.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/8/2020    200476943   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $25.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $51.64
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $21.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/17/2020   200668526   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $21.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/7/2020    201154214   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $42.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $63.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $21.27
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         1/31/2020   200277989   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.69
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/14/2020   200619473   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.49
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.99
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/11/2020   201244299   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/13/2020   201298171   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.83
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5   $99.15
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.66
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.96
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.97
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/26/2020   200909500   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.73
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.73
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.64
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           6/1/2020    202740438   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   0    $0.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.71
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.13
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.42
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $79.32
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/19/2020   200739875   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.73
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.82
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   1   $19.91
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   4   $78.76
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   2   $39.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   3   $59.07
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   451730   LETTUCE ROMAINE RIBBONS 6-2# RSS    PRODUCE   Value-Add Lettuce & Salad Greens   12   0.00   5   $98.45
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   242489   LETTUCE SHRD TACO 1/8CUT 4-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   20   0.00   1   $18.71
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   242489   LETTUCE SHRD TACO 1/8CUT 4-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   20   0.00   1   $18.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/29/2020   930095915   242489   LETTUCE SHRD TACO 1/8CUT 4-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   20   0.00   1   $39.55
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/24/2020   943070082   242489   LETTUCE SHRD TACO 1/8CUT 4-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   20   0.00   0   $20.97
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/14/2020   932103920   242489   LETTUCE SHRD TACO 1/8CUT 4-5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   20   0.00   0   $20.97
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   858241384   486860   LIME 10# 48CT P/L                   PRODUCE   Fresh Citrus                       8    0.00   0   $10.29
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    930096114   282691   LIME 17-2# SUNKIST                  PRODUCE   Fresh Citrus                       34   0.00   0    $6.98
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/3/2020    200346843   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $34.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/5/2020    200407810   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $30.32
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $30.32
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/11/2020   200549484   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $28.61
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $29.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $29.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $29.72
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/5/2020    201111191   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $31.93
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/11/2020   201254752   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $36.95
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $34.74
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   774121   LIME 200CT 40# MRKN                 PRODUCE   Fresh Citrus                       40   0.00   1   $28.61
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                          Page 39 of 73

103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/7/2020    201154577   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/19/2020   200736974   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/16/2020   201361912   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/21/2020   200806784   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/10/2020   200510975   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/17/2020   200676613   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $28.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903061   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/4/2020    201069493   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/3/2020    200348856   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   200804642   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/3/2020    200350202   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/10/2020   200519659   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/17/2020   200685169   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $28.61
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/24/2020   200850031   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/2/2020    201019203   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/13/2020   201328820   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/7/2020    200462514   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/19/2020   200737506   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/11/2020   201250107   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             1/31/2020   200304515   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/3/2020    200347286   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/10/2020   200516640   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/19/2020   200739163   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/26/2020   200908822   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/6/2020    201148847   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   2   $63.86
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/11/2020   201255518   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/13/2020   201326435   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/10/2020   200502322   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $30.32
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/27/2020   200927268   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.12
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $27.52
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.94
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $28.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/25/2020   200880297   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $36.95
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $34.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/12/2020   200576931   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $28.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $29.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   774121   LIME 200CT 40# MRKN   PRODUCE   Fresh Citrus                   40     0.00   1   $31.93
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.80
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $13.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $13.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   2   $26.84
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   2   $26.84
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $13.42
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $12.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $12.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $12.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $12.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.25
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.25
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.25
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.52
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.52
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   197963   LIME 48CT MRKN        PRODUCE   Fresh Citrus                   10     0.00   1   $14.25
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/3/2020    200321190   570095   LIME 6-12CT MRKN      PRODUCE   Fresh Citrus                   13.5   0.00   1   $16.36
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   570095   LIME 6-12CT MRKN      PRODUCE   Fresh Citrus                   13.5   0.00   1   $14.77
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/17/2020   200659222   570095   LIME 6-12CT MRKN      PRODUCE   Fresh Citrus                   13.5   0.00   1   $14.16
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                         Page 40 of 73

103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/24/2020   200820699   570095   LIME 6-12CT MRKN                    PRODUCE   Fresh Citrus                    13.5   0.00   1   $14.16
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/2/2020    200989431   570095   LIME 6-12CT MRKN                    PRODUCE   Fresh Citrus                    13.5   0.00   1   $13.36
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   570095   LIME 6-12CT MRKN                    PRODUCE   Fresh Citrus                    13.5   0.00   1   $17.15
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/16/2020   201341284   570095   LIME 6-12CT MRKN                    PRODUCE   Fresh Citrus                    13.5   0.00   1   $17.15
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303775   550809   MANGO FRSH 11CT AVG 6# P/L          PRODUCE   Fresh Miscellaneous Fruits      6      0.00   1   $11.45
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/14/2020   201331683   200565   MELON MUSK CANTALOUPE 12-15CT P/L   PRODUCE   Fresh Melons                    41     0.00   1   $19.86
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/3/2020    932103524   445752   Mint 3/3oz                          PRODUCE   Fresh Herbs                     1      0.00   0    $4.99
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/4/2020    932103564   445752   Mint 3/3oz                          PRODUCE   Fresh Herbs                     1      0.00   0    $9.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   165571   MINT FRESH 1# MRKN                  PRODUCE   Fresh Herbs                     1      0.00   1    $7.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   165571   MINT FRESH 1# MRKN                  PRODUCE   Fresh Herbs                     1      0.00   1    $7.18
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/22/2020   200812987   351933   MINT FRSH 8Z SQR                    PRODUCE   Fresh Herbs                     0.5    0.00   1   $13.54
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/22/2020   200812922   351933   MINT FRSH 8Z SQR                    PRODUCE   Fresh Herbs                     0.5    0.00   1   $13.54
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $17.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   0    $0.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/19/2020   200736974   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/28/2020   200971454   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/16/2020   201360103   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $17.44
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798035   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186626   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   0    $0.00
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405520   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516679   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/26/2020   200906340   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $12.82
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/10/2020   200510975   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/12/2020   200567968   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903039   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/7/2020    200470830   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/14/2020   200644174   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $13.90
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/26/2020   200909972   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/16/2020   201366339   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.95
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/3/2020    200321190   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/17/2020   200659222   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/20/2020   200748931   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $12.82
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/27/2020   200915973   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   2   $12.82
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              1/31/2020   200309353   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/10/2020   200519664   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/14/2020   200649179   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/17/2020   200685169   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/9/2020    201197268   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               1/31/2020   200293222   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/3/2020    200339571   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/10/2020   200511027   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/17/2020   200674181   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/29/2020   200980801   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/7/2020    201154911   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/10/2020   200516640   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/12/2020   200577246   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/17/2020   200682165   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/2/2020    201017094   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/4/2020    201076921   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/10/2020   200502322   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/5/2020    201095550   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $6.41
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   562793   MINT LEAVES FRESH 8Z MRKN           PRODUCE   Fresh Herbs                     0.5    0.00   1    $8.50
                                                        Case:20-01947-jwb                Doc #:308-2 Filed: 09/14/2020                                 Page 41 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    2/5/2020    200408197   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.50
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    2/14/2020   200646466   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    2/21/2020   200807128   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    2/28/2020   200975767   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    3/6/2020    201147008   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE    3/13/2020   201323991   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        2/3/2020    200344685   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.50
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        2/12/2020   200576931   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        2/14/2020   200644397   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        2/21/2020   200806177   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   0    $0.00
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        2/28/2020   200972810   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        3/6/2020    201144767   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND        3/9/2020    201193674   562793   MINT LEAVES FRESH 8Z MRKN     PRODUCE   Fresh Herbs                   0.5   0.00   1    $8.72
103614   BAR FLY VENTURES   100058014   BarFly Events           2/29/2020   976018846   651983   Mushroom Bella Whole 12-8Z    PRODUCE   Fresh Mushrooms               6     0.00   0    $2.49
103614   BAR FLY VENTURES   100058014   BarFly Events           2/22/2020   976018590   417180   MUSHROOM FCY 6-24Z MRKN       PRODUCE   Fresh Mushrooms               9     0.00   0    $4.79
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/1/2020    200311284   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/3/2020    200348026   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/6/2020    200440102   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/8/2020    200477941   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/10/2020   200518242   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/10/2020   200518245   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/17/2020   200682564   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/20/2020   200775192   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/22/2020   200812997   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/24/2020   200848484   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/2/2020    201015957   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/7/2020    201154584   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/9/2020    201194978   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              3/16/2020   201364232   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     1/31/2020   200301309   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/3/2020    200343375   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/5/2020    200402474   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/7/2020    200472474   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/8/2020    200478710   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/12/2020   200572961   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/14/2020   200643863   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/17/2020   200678628   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   0    $0.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/19/2020   200736974   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/21/2020   200804869   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/22/2020   200813232   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/26/2020   200904743   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/28/2020   200971454   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/2/2020    201012838   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/4/2020    201071826   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/6/2020    201145143   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/9/2020    201190997   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/11/2020   201251748   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/14/2020   201331180   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/3/2020    200344473   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/14/2020   200637058   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/17/2020   200681046   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/19/2020   200734204   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/24/2020   200839286   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/28/2020   200967174   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/2/2020    201009380   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/6/2020    201139861   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/9/2020    201186627   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/13/2020   201316276   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/16/2020   201358699   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          1/31/2020   200301374   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/10/2020   200515744   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/12/2020   200575843   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/14/2020   200643900   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/17/2020   200679910   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/19/2020   200737990   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/21/2020   200806749   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/26/2020   200906320   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/28/2020   200971534   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/4/2020    201073751   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/6/2020    201145240   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/13/2020   201322858   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        1/31/2020   200303714   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/10/2020   200516668   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/12/2020   200575890   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/14/2020   200645100   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/17/2020   200682212   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/21/2020   200806784   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/24/2020   200848407   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/26/2020   200906340   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/28/2020   200973410   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        3/2/2020    201017174   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        3/4/2020    201073685   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        3/11/2020   201252940   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   2   $26.94
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON          2/3/2020    200340214   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON          2/7/2020    200464426   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5     0.00   1   $13.47
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                 Page 42 of 73

103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/14/2020   200637639   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/21/2020   200798415   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/6/2020    201137482   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/9/2020    201186373   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/13/2020   201315702   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         1/31/2020   200302389   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/3/2020    200348856   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/7/2020    200470830   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/14/2020   200644174   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/17/2020   200684351   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/21/2020   200804642   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/24/2020   200845434   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/28/2020   200972495   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/2/2020    201015823   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/13/2020   201323199   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/3/2020    200321190   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413580   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/10/2020   200491667   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/20/2020   200748931   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/27/2020   200915973   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   3   $40.41
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350202   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/7/2020    200475794   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/17/2020   200685169   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/2/2020    201019203   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/9/2020    201197268   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/13/2020   201328820   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100152272   BARFLY HQ                2/26/2020   200908659   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         1/31/2020   200293222   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/3/2020    200339571   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/10/2020   200511027   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/14/2020   200634860   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/21/2020   200796312   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/26/2020   200901286   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/4/2020    201070140   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/25/2020   200852181   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/10/2020   201198980   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/7/2020    200473558   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/12/2020   200577246   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/17/2020   200682165   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   200848358   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   2   $26.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/9/2020    201194692   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/24/2020   200832275   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/5/2020    200394187   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/14/2020   200631826   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/4/2020    201067311   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/11/2020   201243805   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $14.49
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   0    $0.00
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/19/2020   200729762   586323   MUSHROOM PORTOBELLO 5# MRKN   PRODUCE   Fresh Mushrooms               5   0.00   1   $13.47
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                      Page 43 of 73

103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   2   $26.94
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   2   $26.94
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   2   $26.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   2   $26.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   586323   MUSHROOM PORTOBELLO 5# MRKN        PRODUCE   Fresh Mushrooms               5    0.00   1   $13.47
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   717762   MUSHROOM PORTOBELLO CAPS 3# MRKN   PRODUCE   Fresh Mushrooms               3    0.00   1   $13.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/26/2020   951068017   417190   MUSHROOM SLCD 1/4" SEL 6-24Z P/L   PRODUCE   Fresh Mushrooms               9    0.00   0   $19.16
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/3/2020    803365355   417190   MUSHROOM SLCD 1/4" SEL 6-24Z P/L   PRODUCE   Fresh Mushrooms               9    0.00   0   $19.16
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   285196   MUSHROOM SLCD 1/8" 10# MRKN        PRODUCE   Fresh Mushrooms               10   0.00   2   $36.82
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   285196   MUSHROOM SLCD 1/8" 10# MRKN        PRODUCE   Fresh Mushrooms               10   0.00   1   $18.41
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   0    $0.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/22/2020   200812997   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/3/2020    200346843   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/3/2020    201047928   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   3   $55.95
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848490   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/12/2020   200572961   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/22/2020   200813232   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/28/2020   200971454   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/16/2020   201360103   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/7/2020    200464189   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/17/2020   200681046   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/12/2020   200575843   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/19/2020   200737990   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   2   $37.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   759309   MUSHROOM SLCD 3/16" 10# MRKN       PRODUCE   Fresh Mushrooms               10   0.00   1   $18.65
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                  Page 44 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/7/2020    200472680   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/10/2020   200516679   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/12/2020   200575890   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/19/2020   200738051   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/28/2020   200973410   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/6/2020    201147489   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         3/11/2020   201252940   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/3/2020    200340214   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/7/2020    200464426   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/14/2020   200637639   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/21/2020   200798415   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/26/2020   200903039   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/28/2020   200967576   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/6/2020    201137482   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/13/2020   201315702   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         1/31/2020   200302389   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/7/2020    200470830   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/14/2020   200644174   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/21/2020   200804642   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/24/2020   200845434   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/28/2020   200972495   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/2/2020    201015823   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/3/2020    200321190   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/10/2020   200491667   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659222   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350202   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/7/2020    200475794   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/17/2020   200685169   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/24/2020   200850031   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/28/2020   200978420   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/3/2020    200339571   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/14/2020   200634860   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/17/2020   200674181   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/26/2020   200901286   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   0    $0.00
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/4/2020    201070140   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/13/2020   201313169   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/16/2020   201359599   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/18/2020   200689503   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/10/2020   201198980   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/3/2020    200347286   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/12/2020   200577246   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/4/2020    201076921   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/17/2020   200667939   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/27/2020   200927268   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/7/2020    200471781   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/12/2020   200579468   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/17/2020   200682411   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   0    $0.00
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/2/2020    201016104   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/3/2020    200344685   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   2   $37.30
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/24/2020   200846907   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/9/2020    201193674   759309   MUSHROOM SLCD 3/16" 10# MRKN   PRODUCE   Fresh Mushrooms               10    0.00   1   $18.65
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     1/31/2020   200286455   242055   MUSHROOM SLCD 3/16" 5# MRKN    PRODUCE   Fresh Mushrooms               4.5   0.00   1   $15.19
                                                        Case:20-01947-jwb                Doc #:308-2 Filed: 09/14/2020                                         Page 45 of 73

103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/3/2020    200335379   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $15.19
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/10/2020   200504842   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/14/2020   200631826   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $13.07
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/17/2020   200668526   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $13.07
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/19/2020   200732075   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/24/2020   200832622   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    2/28/2020   200960164   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/2/2020    201005773   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/4/2020    201067311   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/6/2020    201129874   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/7/2020    201154214   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/9/2020    201178667   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/11/2020   201243805   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE    3/13/2020   201307816   242055   MUSHROOM SLCD 3/16" 5# MRKN         PRODUCE   Fresh Mushrooms                 4.5   0.00   1   $10.20
103614   BAR FLY VENTURES   100058014   BarFly Events           2/26/2020   976018737   484103   OG Blend Salad 6/5oz                PRODUCE   Fresh Lettuce & Salad Greens    1     0.00   0    $3.99
103614   BAR FLY VENTURES   100058014   BarFly Events           2/20/2020   976018486   734572   OG Carrot Peeled 30/1#              PRODUCE   Fresh Carrots                   1     0.00   0    $3.18
103614   BAR FLY VENTURES   100058014   BarFly Events           2/15/2020   976018253   734742   OG Mushroom Portabella Caps 6/6oz   PRODUCE   Fresh Mushrooms                 1     0.00   0    $3.99
103614   BAR FLY VENTURES   100058014   BarFly Events           2/28/2020   976018796   484093   OG Salad Babay Spring Mix 6/5oz     PRODUCE   Fresh Lettuce & Salad Greens    1     0.00   0    $3.99
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/1/2020    200311284   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/3/2020    200348026   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/8/2020    200477941   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/11/2020   200549301   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/13/2020   200612578   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/15/2020   200651268   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $20.64
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/17/2020   200682564   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $20.64
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/22/2020   200812997   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $19.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/24/2020   200848484   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $19.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR              2/27/2020   200943404   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/1/2020    200311299   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/7/2020    200471496   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/10/2020   200518204   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/14/2020   200645279   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/17/2020   200681810   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/22/2020   200812988   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.51
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/25/2020   200879771   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         2/28/2020   200974298   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/7/2020    201154739   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE         3/9/2020    201194990   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/3/2020    200343375   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/7/2020    200472474   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/12/2020   200572961   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/14/2020   200643863   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/15/2020   200650689   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/17/2020   200678628   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   0    $0.00
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/19/2020   200736974   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $19.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/24/2020   200846505   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.51
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     2/26/2020   200904743   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/6/2020    201145143   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/9/2020    201190997   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/11/2020   201251748   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING     3/16/2020   201360103   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     1/31/2020   200295242   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/3/2020    200344473   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.24
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/7/2020    200464189   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/14/2020   200637058   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.25
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/17/2020   200681046   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $20.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/24/2020   200839286   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     2/28/2020   200967174   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/2/2020    201009380   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/6/2020    201139861   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.82
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE     3/13/2020   201316276   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.86
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          1/31/2020   200301374   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/3/2020    200345491   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/7/2020    200472547   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/10/2020   200515744   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/12/2020   200575843   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/14/2020   200643900   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $10.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/17/2020   200679910   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $20.64
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/19/2020   200737990   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.51
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/21/2020   200806749   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $19.02
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          2/28/2020   200971534   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.96
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/2/2020    201015120   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $18.96
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/6/2020    201145240   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   3   $28.41
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/9/2020    201193568   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/11/2020   201252929   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/13/2020   201322858   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   3   $28.41
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT          3/16/2020   201361912   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        1/31/2020   200303710   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1   $11.20
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/3/2020    200347327   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/7/2020    200472680   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $22.40
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/10/2020   200516679   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   3   $33.60
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/17/2020   200682206   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $20.64
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/21/2020   200806784   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   2   $19.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/24/2020   200848402   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   3   $28.53
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR        2/26/2020   200906340   596981   ONION GREEN 2# RSS                  PRODUCE   Fresh Onions                    2     0.00   1    $9.48
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                         Page 46 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/6/2020    201147489   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/13/2020   201325619   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/16/2020   201363077   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.47
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/3/2020    200340214   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.24
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/5/2020    200404067   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.04
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/7/2020    200464426   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $44.16
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/10/2020   200510975   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.08
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/12/2020   200567968   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.29
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/14/2020   200637639   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.43
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/21/2020   200798415   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/28/2020   200967576   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.84
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/6/2020    201137482   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $37.68
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/13/2020   201315702   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     1/31/2020   200302389   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/7/2020    200470830   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $33.21
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/10/2020   200515485   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.07
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/28/2020   200972495   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.82
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/2/2020    201015823   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.41
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.43
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/3/2020    200321190   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.12
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.08
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.86
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.43
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/3/2020    200350202   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.40
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $10.32
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $20.64
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/24/2020   200850031   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.96
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.96
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.47
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     1/31/2020   200293222   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $33.60
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $44.80
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.40
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $20.64
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/15/2020   200651412   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $20.64
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $30.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/22/2020   200813125   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $19.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.51
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/4/2020    201070140   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/13/2020   201313169   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $33.36
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/4/2020    200353677   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.24
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.07
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $10.25
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.88
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/25/2020   200852181   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   0    $0.00
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.23
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.23
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/13/2020   201298047   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.86
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/3/2020    200347286   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $44.80
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/5/2020    200406875   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $22.40
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/7/2020    200473558   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.20
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/10/2020   200516640   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $33.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/12/2020   200577246   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $30.96
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   5   $51.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $41.28
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/19/2020   200739163   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $19.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.53
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/24/2020   200848358   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $38.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/26/2020   200908822   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.44
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/6/2020    201148847   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   4   $37.88
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/11/2020   201255518   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   2   $18.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/13/2020   201326435   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   3   $28.41
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/6/2020    200425058   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.04
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/10/2020   200502322   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1   $11.04
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/17/2020   200667939   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.43
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/20/2020   200758917   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/24/2020   200832275   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/27/2020   200927268   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/5/2020    201095550   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/12/2020   201274357   596981   ONION GREEN 2# RSS   PRODUCE   Fresh Onions                   2   0.00   1    $9.42
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                      Page 47 of 73

103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $11.45
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/5/2020    200394187   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $11.41
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $11.41
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $10.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.78
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.78
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/29/2020   200981111   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.78
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.78
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.78
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         1/31/2020   200277989   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $11.20
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $11.20
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1   $10.32
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.51
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.51
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   2   $18.94
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   596981   ONION GREEN 2# RSS                PRODUCE   Fresh Onions                   2    0.00   1    $9.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.24
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/28/2020   976018796   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   0    $5.49
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $27.02
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.24
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.21
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    930096114   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   0    $5.49
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               1/31/2020   200302389   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $26.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262482   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.04
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/12/2020   201262484   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $27.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $27.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $23.57
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.36
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   2   $40.72
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   3   $60.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $27.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $27.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $23.57
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.26
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.24
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   198889   ONION GREEN BUNCHES 4-2# RSS      PRODUCE   Fresh Onions                   8    0.00   1   $20.21
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   319228   ONION GREEN DCD 1/4" 2-3# P/L     PRODUCE   Value-Add Onions               6    0.00   1   $51.09
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   313157   ONION RD SLIVERED 1/8" 2-3# RSS   PRODUCE   Value-Add Onions               6    0.00   1   $13.88
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   975014975   761764   ONION RED 12-2# P/L               PRODUCE   Fresh Onions                   24   0.00   0    $9.95
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/24/2020   803366687   761764   ONION RED 12-2# P/L               PRODUCE   Fresh Onions                   24   0.00   1   $18.69
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   429201   ONION RED DCD 1/4" 2-5# RSS       PRODUCE   Value-Add Onions               10   0.00   2   $40.60
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   429201   ONION RED DCD 1/4" 2-5# RSS       PRODUCE   Value-Add Onions               10   0.00   1   $20.30
103614   BAR FLY VENTURES   100177929   HOPCAT FORD FIELD              2/20/2020   200771659   429201   ONION RED DCD 1/4" 2-5# RSS       PRODUCE   Value-Add Onions               10   0.00   1   $20.30
103614   BAR FLY VENTURES   100177929   HOPCAT FORD FIELD              3/11/2020   201246412   429201   ONION RED DCD 1/4" 2-5# RSS       PRODUCE   Value-Add Onions               10   0.00   1   $20.30
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   4.35   0    $3.44
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/5/2020    200394187   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/15/2020   200650274   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/17/2020   200668522   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/22/2020   200813251   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/28/2020   200960164   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   1   $20.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   155112   ONION RED JMBO 25# P/L            PRODUCE   Fresh Onions                   25   0.00   2   $41.64
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $20.98
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/7/2020    201154577   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   2   $31.70
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   198722   ONION RED JUMBO 25# MRKN          PRODUCE   Fresh Onions                   25   0.00   2   $33.18
                                                    Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                               Page 48 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/8/2020    200478710   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/10/2020   200513592   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/17/2020   200678628   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $33.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/4/2020    201071826   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/6/2020    201145143   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $32.12
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $31.70
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $44.18
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $33.18
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $32.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $32.12
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $31.70
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347327   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/26/2020   200906340   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/2/2020    201017173   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194746   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.88
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.88
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/19/2020   200734532   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $30.66
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/11/2020   201248085   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/3/2020    200348856   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.12
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $31.36
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/24/2020   200845434   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/6/2020    201147294   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/13/2020   201323199   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/6/2020    200413580   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $31.76
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748931   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/24/2020   200820699   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/27/2020   200915973   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.72
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/5/2020    201085167   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/9/2020    201166310   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/12/2020   201262484   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     1/31/2020   200309353   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/3/2020    200350202   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $44.18
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/7/2020    200475794   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/14/2020   200649180   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/24/2020   200850031   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     2/28/2020   200978420   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/2/2020    201019203   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE     3/9/2020    201197268   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/1/2020    200311472   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO      2/3/2020    200339571   198722   ONION RED JUMBO 25# MRKN   PRODUCE   Fresh Onions                   25   0.00   1   $22.09
                                                        Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                            Page 49 of 73

103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/5/2020    200401526   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/12/2020   200573064   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $33.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/2/2020    201007961   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/4/2020    201070140   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/7/2020    201154911   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.96
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/25/2020   200852181   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.68
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.41
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/3/2020    200347286   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/7/2020    200473558   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/17/2020   200682165   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $33.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   3   $48.48
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $32.12
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $31.70
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.88
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.88
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.61
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/27/2020   200927268   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.72
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/9/2020    201178809   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.33
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/28/2020   200948839   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     1/31/2020   200304352   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $22.09
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/12/2020   200579468   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/17/2020   200682411   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/26/2020   200909500   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.16
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $32.32
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/9/2020    201194542   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.06
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/16/2020   201363929   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $15.85
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/3/2020    200344685   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $44.18
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/7/2020    200469880   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/10/2020   200516550   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/14/2020   200644397   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.51
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/21/2020   200806177   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $33.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/24/2020   200846907   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   1   $16.54
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/2/2020    201014585   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $32.32
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/9/2020    201193674   198722   ONION RED JUMBO 25# MRKN                PRODUCE   Fresh Onions                   25   0.00   2   $32.12
103614   BAR FLY VENTURES   100058014   BarFly Events            2/19/2020   200741097   445790   ONION RED WHL PLD JUMBO 20# RSS         PRODUCE   Value-Add Onions               20   0.00   1   $25.22
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/25/2020   943070113   493945   ONION RING BRD SWT YEL 5/8" IQF 12-2#   FROZEN    Frozen Coated Vegetables       24   0.00   0   $21.96
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/1/2020    200311284   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/3/2020    200348026   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/6/2020    200440102   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/8/2020    200477941   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/10/2020   200518242   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/13/2020   200612578   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/15/2020   200651268   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/17/2020   200682564   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/20/2020   200775192   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/22/2020   200812997   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/24/2020   200848484   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/27/2020   200943404   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/29/2020   200980714   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/2/2020    201015957   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/5/2020    201112676   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/9/2020    201194978   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/12/2020   201291840   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/14/2020   201332311   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               3/16/2020   201364232   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1   $31.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          1/31/2020   200301962   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2   $63.48
                                                    Case:20-01947-jwb                  Doc #:308-2 Filed: 09/14/2020                                           Page 50 of 73

103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/1/2020    200311299   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   5   $158.70
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/1/2020    789667303   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $63.70
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/3/2020    200346843   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/4/2020    200379880   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/5/2020    200407810   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/6/2020    200439701   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/7/2020    200471496   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/8/2020    200477945   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/10/2020   200518204   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/11/2020   200549484   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/12/2020   200579002   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/13/2020   200609950   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/14/2020   200645279   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   5   $158.70
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/15/2020   200651228   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   5   $158.70
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/17/2020   200681810   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/18/2020   200714104   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/19/2020   200741082   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/20/2020   200774663   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/21/2020   200805903   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/22/2020   200812988   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/24/2020   200847903   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/25/2020   200879771   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/26/2020   200908658   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/27/2020   200942855   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/28/2020   200974298   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/29/2020   200980700   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   6   $190.44
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/2/2020    201015966   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/3/2020    201047928   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/4/2020    201075961   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/5/2020    201111191   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/7/2020    201154739   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   5   $158.70
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/9/2020    201194990   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/10/2020   201227210   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/11/2020   201254752   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/12/2020   201290732   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/13/2020   201322661   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/14/2020   201332297   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   6   $190.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/1/2020    200311049   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/3/2020    200343375   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/7/2020    200472474   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/10/2020   200513592   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/17/2020   200678628   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/21/2020   200804869   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/28/2020   200971454   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/6/2020    201145143   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/7/2020    201154022   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/3/2020    200344473   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/19/2020   200734204   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/3/2020    200345491   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303714   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347333   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516668   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1    $31.74
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                           Page 51 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/14/2020   200645100   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/19/2020   200738051   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/21/2020   200806784   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/24/2020   200848407   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/28/2020   200973410   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/2/2020    201017174   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/6/2020    201147489   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/9/2020    201194735   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/11/2020   201252940   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/13/2020   201325619   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/5/2020    200404067   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/7/2020    200464426   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/14/2020   200637639   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/21/2020   200798415   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/26/2020   200903039   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/26/2020   200903061   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/28/2020   200967576   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/9/2020    201186373   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/13/2020   201315702   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     1/31/2020   200302389   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/7/2020    200470830   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/10/2020   200515485   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/14/2020   200644174   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/21/2020   200804642   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/28/2020   200972495   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/6/2020    201147294   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/3/2020    200321190   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/10/2020   200491604   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4     $126.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/27/2020   200915973   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    1/31/2020   200309353   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/3/2020    200350202   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     1/31/2020   200293222   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200293222   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   (3)   ($95.22)
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200401526   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/7/2020    200462514   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/19/2020   200737506   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/4/2020    201070140   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/3/2020    201021520   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/13/2020   201298047   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/5/2020    200406875   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   2      $63.48
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/7/2020    200473558   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/28/2020   200974479   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   3      $95.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/4/2020    201076921   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/9/2020    201194692   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   4     $126.96
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/16/2020   201363137   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN   Frozen Coated Vegetables       15   0.00   1      $31.74
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                            Page 52 of 73

103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/6/2020    200425058   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/13/2020   200597346   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/26/2020   200886747   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/4/2020    201056731   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/1/2020    200311558   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/7/2020    200455585   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/8/2020    200476936   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/28/2020   200960164   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/7/2020    201154214   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/10/2020   200504034   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/14/2020   200619473   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   5   $158.70
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   4   $126.96
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   3    $95.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   2    $63.48
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   143640   ONION RNG BEER BATRD THK 6-2.5# BRWCT   FROZEN    Frozen Coated Vegetables       15   0.00   1    $31.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $24.37
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $24.21
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $22.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $22.50
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $20.70
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $26.50
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   3.78   0     $2.61
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $23.66
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $24.37
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $23.17
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   200778   ONION SPANISH JUMBO 50# MRKN            PRODUCE   Fresh Onions                   50   0.00   1    $22.69
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   2    $40.86
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/6/2020    200439701   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.59
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.59
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.59
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.43
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.43
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/29/2020   200980700   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.74
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/5/2020    201111191   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.56
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   2    $35.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.43
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.59
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650694   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.43
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $20.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   570109   ONION SPANISH JUMBO BAG #2 50#          PRODUCE   Fresh Onions                   50   0.00   1    $19.74
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                        Page 53 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.40
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.12
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.85
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.59
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/28/2020   200971534   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.59
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/12/2020   200575890   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/26/2020   200906340   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/11/2020   201252940   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/5/2020    200404067   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.97
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/14/2020   200637639   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/19/2020   200734532   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.70
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903039   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903061   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/11/2020   201248085   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $16.77
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               1/31/2020   200302389   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.40
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/7/2020    200470830   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.12
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/28/2020   200972495   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.09
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   2   $35.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/3/2020    200321190   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.25
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/13/2020   200585121   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.70
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/24/2020   200820699   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.70
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/9/2020    201166310   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.87
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/3/2020    200350202   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/21/2020   200810866   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/6/2020    201152204   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/5/2020    200401526   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.59
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/15/2020   200651412   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/21/2020   200796312   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/28/2020   200965057   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/7/2020    201154911   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/11/2020   201250107   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/21/2020   200781257   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.85
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             2/25/2020   200852181   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.85
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/13/2020   201298047   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $16.91
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/3/2020    200347286   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/12/2020   200577246   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/28/2020   200974479   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.74
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/17/2020   200667939   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $18.70
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/12/2020   201274357   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $16.77
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $23.49
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832613   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $23.22
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $22.94
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/13/2020   201298171   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/1/2020    200311153   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.59
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.43
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $17.75
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.59
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $20.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   570109   ONION SPANISH JUMBO BAG #2 50#      PRODUCE   Fresh Onions                   50   0.00   1   $19.56
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/7/2020    201154577   267929   ONION YELLOW MED/LRG 10-5# P/L      PRODUCE   Fresh Onions                   50   0.00   1   $25.11
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   858241384   895320   ORANGE NAVEL FCY 56CT               PRODUCE   Fresh Citrus                   40   0.00   0    $4.45
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/18/2020   200714104   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.63
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/10/2020   200491667   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $25.78
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/13/2020   200585121   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $25.56
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/17/2020   200674181   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/11/2020   201250107   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $25.95
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $26.50
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/12/2020   200577246   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/6/2020    201148847   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   198005   ORANGES FANCY 72-88CT MRKN          PRODUCE   Fresh Citrus                   40   0.00   1   $27.63
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L   PRODUCE   Fresh Citrus                   5    0.00   1   $12.14
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L   PRODUCE   Fresh Citrus                   5    0.00   1   $11.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L   PRODUCE   Fresh Citrus                   5    0.00   1   $11.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L   PRODUCE   Fresh Citrus                   5    0.00   1   $11.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L   PRODUCE   Fresh Citrus                   5    0.00   1   $11.58
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                                Page 54 of 73

103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.14
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.16
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.16
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $19.30
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.92
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.47
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.55
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/3/2020    200347327   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.16
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516679   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/24/2020   200848402   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/26/2020   200906340   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/2/2020    201017173   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/4/2020    201073687   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 1/31/2020   200296419   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.91
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.91
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/5/2020    200404067   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $22.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $22.78
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/9/2020    201186373   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.46
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $18.92
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               1/31/2020   200302389   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/3/2020    200348856   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/21/2020   200804642   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/28/2020   200972495   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.42
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/4/2020    201077859   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.55
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.55
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/3/2020    200350202   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.14
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/10/2020   200519659   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.16
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/14/2020   200649180   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   2   $23.16
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/21/2020   200810866   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/24/2020   200850031   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/28/2020   200978420   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              3/13/2020   201328820   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/3/2020    200331127   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.91
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/6/2020    200425058   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.39
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/24/2020   200832275   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.39
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/27/2020   200927268   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.34
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/9/2020    201178809   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.46
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/12/2020   201274357   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.46
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.39
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.87
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.87
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.75
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $10.20
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.14
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   3   $34.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $12.14
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1   $11.58
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   415952   ORANGES NAVEL/VALENCIA FCY 5# P/L       PRODUCE   Fresh Citrus                       5       0.00   1    $9.65
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/7/2020    200471491   272396   PARSLEY CALIF CLND 4-1# RSS             PRODUCE   Fresh Herbs                        4       0.00   1   $13.12
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   272396   PARSLEY CALIF CLND 4-1# RSS             PRODUCE   Fresh Herbs                        4       0.00   0    $3.45
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   272396   PARSLEY CALIF CLND 4-1# RSS             PRODUCE   Fresh Herbs                        4       0.00   0    $3.44
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943088   562769   PARSLEY ITAL FRESH 8Z MRKN              PRODUCE   Fresh Herbs                        0.5     0.00   3   $20.01
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   240781   PEACH SLCD 5+1 10# DOLE                 FROZEN    Frozen Fruits                      10      0.00   1   $17.68
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943075   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.69
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   789607   PEAR 12CT P/L                           PRODUCE   Fresh Tree Fruit                   5       0.00   1    $9.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/26/2020   951068017   234323   PEAS GREEN SWT 12-12Z FLAV-R-PAC        FROZEN    Frozen Vegetables                  9       0.00   0    $3.58
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   243853   PEPPER JALAPENO 30#                     PRODUCE   Fresh Peppers                      30      0.39   0    $0.50
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   186333   PEPPERONCINI 225CT 4-1GAL GCHC          GROCERY   Pickles & Peppers                  33      0.00   1   $23.59
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers                  10.58   0.00   1   $41.71
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                             Page 55 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/11/2020   201252940   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/21/2020   200798415   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/7/2020    200470830   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/2/2020    201015823   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 2/20/2020   200748931   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN                 3/9/2020    201166310   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/24/2020   200850031   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/14/2020   200634860   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/9/2020    201186849   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             3/10/2020   201198980   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/17/2020   200682165   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   867233   PEPPERS CHIPOTLE ADOBO SCE 24-7Z ROLN   GROCERY   Pickles & Peppers               10.58   0.00   1   $41.71
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307804   280437   PEPPERS GREEN #2 20# P/L                PRODUCE   Fresh Peppers                   20      0.00   1   $21.60
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   2   $23.96
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1   $10.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1   $10.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1    $9.03
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1    $9.31
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1    $9.31
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1    $9.31
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   592315   PEPPERS GREEN LRG 5# MRKN               PRODUCE   Fresh Peppers                   5       0.00   1    $9.03
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/5/2020    200407810   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $33.35
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $33.35
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $27.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $27.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $27.83
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   198757   PEPPERS GREEN LRG 60-70CT MRKN          PRODUCE   Fresh Peppers                   21      0.00   1   $26.73
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/22/2020   951067947   147192   PEPPERS GREEN XL 40-50CT 20# MRKN       PRODUCE   Fresh Peppers                   20      0.00   0    $9.03
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   442151   PEPPERS GRN STRP 3/16" 2-3# RSS         PRODUCE   Value-Add Peppers & Gourds      6       0.00   1   $25.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/7/2020    200464179   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967169   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516668   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/28/2020   200973410   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/7/2020    200475794   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE              2/14/2020   200649179   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY             1/31/2020   200277842   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/3/2020    200347286   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   1   $33.88
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   0    $0.00
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   391533   PEPPERS JALAP SLCD NACH 4-1GAL ROLN     GROCERY   Pickles & Peppers               34      0.00   0    $0.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/11/2020   200549301   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.67
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   2   $28.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   2   $28.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.89
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.89
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.97
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.75
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.75
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.53
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/4/2020    200379880   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/13/2020   200609950   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.67
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.67
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $14.13
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $14.13
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/29/2020   200980700   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.89
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/5/2020    201111191   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.97
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.97
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $12.75
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $13.89
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   2   $26.08
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   3   $39.12
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   303186   PEPPERS JALAPENO 10#                    PRODUCE   Fresh Peppers                   10      0.00   1   $11.65
                                                   Case:20-01947-jwb                            Doc #:308-2 Filed: 09/14/2020                            Page 56 of 73

103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.34
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.34
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   3   $35.01
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   3   $42.39
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $27.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $27.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/4/2020    201075962   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/16/2020   201364243   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/10/2020   200513592   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650694   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/19/2020   200736974   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $28.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $27.78
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/4/2020    201071826   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190997   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/16/2020   201360103   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.73
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $22.92
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $28.64
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.32
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.84
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.58
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.79
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.57
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/16/2020   201358699   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.57
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/14/2020   200643900   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $28.26
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/2/2020    201015120   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   3   $38.91
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/11/2020   201252929   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/16/2020   201361912   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.50
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               1/31/2020   200303710   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $26.08
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/10/2020   200516679   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/12/2020   200575890   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.34
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/14/2020   200645100   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/17/2020   200682206   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/19/2020   200738051   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/21/2020   200806784   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/26/2020   200906340   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/2/2020    201017173   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $27.78
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/4/2020    201073687   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/6/2020    201147489   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   3   $38.91
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/9/2020    201194746   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/13/2020   201325619   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               3/16/2020   201363077   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/3/2020    200340214   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/7/2020    200464426   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.31
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/12/2020   200567968   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.90
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/17/2020   200676613   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.90
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/19/2020   200734532   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/21/2020   200798415   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/26/2020   200903039   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.00
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 2/28/2020   200967576   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.00
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/2/2020    201009014   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.00
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/6/2020    201137482   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/9/2020    201186373   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/13/2020   201315702   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               1/31/2020   200302389   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.73
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/7/2020    200470830   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/10/2020   200515485   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/17/2020   200684351   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                            Page 57 of 73

103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/28/2020   200972495   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/6/2020    201147294   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.79
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/13/2020   201323199   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.14
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/16/2020   201366341   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.57
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/3/2020    200321190   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.64
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413580   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $22.62
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.80
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659222   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.90
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/20/2020   200748931   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.38
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $28.76
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.00
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $26.46
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/9/2020    201166310   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $26.46
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350202   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/7/2020    200475794   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/14/2020   200649180   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.34
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/21/2020   200810866   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/24/2020   200850031   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/28/2020   200978420   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/2/2020    201019203   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/9/2020    201197268   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         1/31/2020   200293222   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/3/2020    200339571   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   3   $39.12
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/12/2020   200573064   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/14/2020   200634860   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/17/2020   200674181   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/19/2020   200737506   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/21/2020   200796312   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/26/2020   200901286   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/28/2020   200965057   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/29/2020   200980801   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/2/2020    201007961   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/4/2020    201070140   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/7/2020    201154911   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/16/2020   201359599   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.50
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/4/2020    200353677   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.73
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/7/2020    200447069   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/18/2020   200689503   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.46
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/21/2020   200781257   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.32
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.84
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.79
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/13/2020   201298047   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.57
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/12/2020   200577246   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/17/2020   200682165   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.67
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/11/2020   201255518   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.31
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.31
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.38
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/2/2020    201000129   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/5/2020    201095550   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.23
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   1/31/2020   200277989   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $11.65
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/13/2020   201298171   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/10/2020   200519337   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.30
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/14/2020   200646466   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $23.34
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/19/2020   200741086   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848099   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $14.13
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/26/2020   200909500   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $27.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/28/2020   200975767   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $13.89
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/4/2020    201076201   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.97
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/6/2020    201147008   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   2   $25.94
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     3/11/2020   201255796   303186   PEPPERS JALAPENO 10#   PRODUCE   Fresh Peppers                   10   0.00   1   $12.75
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                          Page 58 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $12.75
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $12.75
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $13.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $11.65
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   2   $23.30
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/12/2020   200576931   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $11.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $11.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   2   $28.26
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $14.13
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   2   $27.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $12.97
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   1   $12.97
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   303186   PEPPERS JALAPENO 10#               PRODUCE   Fresh Peppers                        10    0.00   2   $25.50
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $17.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $17.82
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/7/2020    200455585   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $9.19
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $9.19
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $23.90
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $18.38
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $18.38
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $9.19
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/29/2020   200981111   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $18.38
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $7.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   2   $15.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $7.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $7.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   838630   PEPPERS JALAPENO 5# P/L            PRODUCE   Fresh Peppers                        5     0.00   1    $7.81
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/3/2020    803365330   592532   PEPPERS JALAPENO WHL 4-3# P/L      PRODUCE   Fresh Peppers                        12    0.00   0   $10.98
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $13.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $13.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $13.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $13.36
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $12.73
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $12.73
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   597082   PEPPERS RED 5# P/L                 PRODUCE   Fresh Peppers                        5     0.00   1   $11.99
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $35.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $35.05
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/18/2020   200714104   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $41.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $41.28
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/4/2020    201075961   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $33.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   560715   PEPPERS RED DOMESTIC 23# MRKN      PRODUCE   Fresh Peppers                        23    0.00   1   $33.48
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   661414   PEPPERS RED RSTD ITAL 12-28Z       GROCERY   White Tablecloth Foods               21    0.00   1   $37.27
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON                 3/7/2020    943070435   671332   PEPPERS RED XL 4-6CT P/L           PRODUCE   Fresh Peppers                        11    0.00   0    $8.99
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   508245   PICO DE GALLO FRSH 5# PEARSON      PRODUCE   Value-Add Miscellaneous Vegetables   5     0.00   0    $0.00
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/15/2020   200650274   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/22/2020   200813251   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $11.29
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/7/2020    201154214   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   2   $21.02
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/14/2020   201331683   591332   PINEAPPLE 1-3CT P/L                PRODUCE   Fresh Miscellaneous Fruits           9.5   0.00   1   $10.51
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/6/2020    932104627   725341   PINEAPPLE 5CT P/L                  PRODUCE   Fresh Miscellaneous Fruits           16    0.00   0    $5.98
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   581471   PINEAPPLE CHNK PRSRV FR 2-8# RSS   PRODUCE   Value-Add Fruit                      16    0.00   1   $48.75
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               2/10/2020   200515485   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON               3/6/2020    201147294   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/5/2020    200401526   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/15/2020   200651412   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/26/2020   200901286   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/2/2020    201007961   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               3/13/2020   201313169   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/5/2020    200406875   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/21/2020   200808451   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   728489   PINEAPPLE GLDN 6-7CT P/L           PRODUCE   Fresh Miscellaneous Fruits           28    0.00   1   $18.78
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/26/2020   200908663   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/4/2020    201075979   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678609   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/9/2020    201190991   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/11/2020   201251744   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405566   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906314   593021   PINEAPPLE GOLDEN RIPE 1-6 CT       PRODUCE   Extended Lead Produce - JIT          28    0.00   2   $43.22
                                                        Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                              Page 59 of 73

103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/6/2020    201145240   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/9/2020    201193584   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT           3/11/2020   201252917   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/5/2020    200405520   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/14/2020   200645100   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/17/2020   200682221   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/21/2020   200806784   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR         2/28/2020   200973410   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           1/31/2020   200296419   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/5/2020    200404067   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/7/2020    200464423   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/4/2020    201069493   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           3/9/2020    201186373   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413582   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659226   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820698   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   2   $43.22
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/27/2020   200915965   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/16/2020   201341284   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350202   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/5/2020    200386339   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/6/2020    200425058   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/5/2020    200408197   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/6/2020    200439936   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/21/2020   200807128   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   2   $43.22
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/24/2020   200848097   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         1/31/2020   200301503   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/19/2020   200739922   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         2/26/2020   200909175   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/11/2020   201253946   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND         3/12/2020   201291799   593021   PINEAPPLE GOLDEN RIPE 1-6 CT          PRODUCE   Extended Lead Produce - JIT        28   0.00   1   $21.61
103614   BAR FLY VENTURES   100058014   BarFly Events            2/6/2020    200439849   164178   PLUM 40-60CT 18# P/L                  PRODUCE   Fresh Tree Fruit                   18   0.00   1   $48.93
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          1/31/2020   200301962   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $16.90
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/1/2020    200311299   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   2   $33.80
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/8/2020    200477945   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   2   $35.68
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/13/2020   200609950   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   0    $0.00
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/14/2020   200645279   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   0    $0.00
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/15/2020   200651228   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   2   $35.68
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/18/2020   200714104   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/21/2020   200805903   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/22/2020   200812988   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/24/2020   200847903   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/28/2020   200974298   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/29/2020   200980700   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   2   $35.68
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/7/2020    201154739   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   2   $35.68
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/10/2020   201227210   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/14/2020   201332297   138260   POTATO "B" SZ WHL PLD 2-10# NSTAR     PRODUCE   Value-Add Potatoes                 20   0.00   1   $17.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/3/2020    200346843   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.30
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/5/2020    200407810   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.34
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/6/2020    200439701   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.34
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/8/2020    200477945   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.34
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/12/2020   200579002   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.23
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/15/2020   200651228   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.23
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/17/2020   200681810   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.23
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/19/2020   200741082   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.30
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/21/2020   200805903   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.30
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/22/2020   200812988   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.30
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/25/2020   200879771   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.26
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/29/2020   200980700   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.26
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/2/2020    201015966   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.26
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/5/2020    201111191   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/7/2020    201154739   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/10/2020   201227210   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.10
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/14/2020   201332297   233285   POTATO BAKER IDAHO 100CT MRKN         PRODUCE   Fresh Potatoes                     50   0.00   1   $23.10
103614   BAR FLY VENTURES   100058014   BarFly Events            2/15/2020   976018253   580760   POTATO FINGERLING 12-24Z OPEN ACRES   PRODUCE   Fresh Potatoes                     18   0.00   0    $3.69
103614   BAR FLY VENTURES   100058014   BarFly Events            2/17/2020   200681812   768801   POTATO FINGERLING RUSSIAN 10# P/L     PRODUCE   Fresh Potatoes                     10   0.00   1   $23.79
103614   BAR FLY VENTURES   100058014   BarFly Events            2/27/2020   200943075   768801   POTATO FINGERLING RUSSIAN 10# P/L     PRODUCE   Fresh Potatoes                     10   0.00   1   $23.77
103614   BAR FLY VENTURES   100058014   BarFly Events            2/17/2020   200681812   770752   POTATO MASHED PREM FRSH 4-5# GCHC     PRODUCE   Value-Add Potatoes                 20   0.00   1   $24.68
103614   BAR FLY VENTURES   100058014   BarFly Events            3/4/2020    201075978   353870   POTATO MASHED SWT 12-2# LAMB          FROZEN    Frozen Potato Products             24   0.00   1   $47.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON           2/5/2020    200404067   854880   POTATO MEDLY OVEN RSTD TRI-CUT 5-3#   FROZEN    Frozen Potato Products             15   0.00   2   $57.44
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/11/2020   201243806   854880   POTATO MEDLY OVEN RSTD TRI-CUT 5-3#   FROZEN    Frozen Potato Products             15   0.00   1   $30.72
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307804   854880   POTATO MEDLY OVEN RSTD TRI-CUT 5-3#   FROZEN    Frozen Potato Products             15   0.00   1   $30.72
103614   BAR FLY VENTURES   100058014   BarFly Events            2/15/2020   976018253   757242   POTATO RED "A/B" SZ 10-5# P/L         PRODUCE   Fresh Potatoes                     50   0.00   0    $3.99
103614   BAR FLY VENTURES   100058014   BarFly Events            3/6/2020    976019085   375371   POTATO SWT 12-3# HILLBILLY            PRODUCE   Fresh Potatoes                     36   0.00   0    $2.99
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/5/2020    200407810   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   1   $22.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/11/2020   200549484   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   1   $22.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/17/2020   200681810   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   1   $22.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/24/2020   200847903   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   0    $0.00
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/2/2020    201015966   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   1   $22.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          3/9/2020    201194990   869351   POTATO SWT DCD 3/4" 2-5# P/L          PRODUCE   Value-Add Potatoes                 10   0.00   1   $22.60
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE          2/24/2020   200847897   597023   POTATO SWT JUMBO 10# P/L              PRODUCE   Fresh Potatoes                     10   0.00   1    $9.30
103614   BAR FLY VENTURES   100018600   HOP CAT-GR               2/10/2020   200518229   163750   POTATO SWT W/MAPL SEAS CHNK 6-2.5#    FROZEN    Frozen French Fries & Potatoes     15   0.00   1   $39.72
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                              Page 60 of 73

103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/5/2020    200407815   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $22.96
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471539   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $22.96
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   2   $45.92
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $21.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   2   $50.34
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/26/2020   200908676   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $21.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   2   $43.72
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/4/2020    201075962   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $21.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   1   $21.86
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   743496   POTATO YUKON GOLD "B" SZ 50# MRKN       PRODUCE   Fresh Potatoes                   50    0.00   2   $43.72
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   562785   ROSEMARY FRESH 8Z MRKN                  PRODUCE   Fresh Herbs                      0.5   0.00   1    $9.88
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518229   644181   SALAD BLND KALE RNBW COLOR CRNCH 4-2#   PRODUCE   Value-Add Cabbage                8     0.00   1   $21.66
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/17/2020   200682567   644181   SALAD BLND KALE RNBW COLOR CRNCH 4-2#   PRODUCE   Value-Add Cabbage                8     0.00   0    $0.00
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/21/2020   200806328   644181   SALAD BLND KALE RNBW COLOR CRNCH 4-2#   PRODUCE   Value-Add Cabbage                8     0.00   1   $21.66
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.88
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.88
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.37
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.37
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.70
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.35
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.70
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.66
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.66
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/8/2020    200478710   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/12/2020   200572961   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/14/2020   200643863   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/15/2020   200650694   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.37
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/17/2020   200678628   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/22/2020   200813232   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.44
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/24/2020   200846505   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   3   $49.32
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/26/2020   200904743   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.37
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    201012838   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/4/2020    201071826   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.70
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/6/2020    201145143   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.35
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/7/2020    201154022   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.35
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/11/2020   201251748   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.66
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/13/2020   201322774   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.33
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/14/2020   201331180   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.33
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/16/2020   201360103   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.33
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            1/31/2020   200295242   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.17
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/3/2020    200344473   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/7/2020    200464189   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.17
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/10/2020   200509328   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   0    $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/14/2020   200637058   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.54
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/17/2020   200681046   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.54
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/21/2020   200798036   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/24/2020   200839286   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            2/28/2020   200967174   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.17
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/2/2020    201009380   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/6/2020    201139861   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.17
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/9/2020    201186627   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.34
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/13/2020   201316276   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.17
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE            3/16/2020   201358699   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.34
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 1/31/2020   200301374   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.94
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/3/2020    200345491   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/5/2020    200405572   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/7/2020    200472547   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   3   $49.41
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/10/2020   200515744   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/14/2020   200643900   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/17/2020   200679910   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.37
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/19/2020   200737990   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.88
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/21/2020   200806749   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.44
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/24/2020   200847834   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   3   $49.32
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 2/26/2020   200906320   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/2/2020    201015120   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.74
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/4/2020    201073751   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.35
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/6/2020    201145240   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   4   $65.40
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/9/2020    201193568   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.70
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT                 3/13/2020   201322858   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   2   $32.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               1/31/2020   200303714   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/5/2020    200405527   667611   SALAD COLESLAW SUPER 3-2# RSS           PRODUCE   Value-Add Cabbage                6     0.00   1   $16.47
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                   Page 61 of 73

103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/7/2020    200472680   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.94
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/12/2020   200575890   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/14/2020   200645100   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/17/2020   200682212   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.37
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/19/2020   200738051   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/21/2020   200806784   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     2/26/2020   200906340   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.37
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/2/2020    201017174   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/4/2020    201073685   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/6/2020    201147489   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/9/2020    201194735   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/11/2020   201252940   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.66
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR     3/13/2020   201325619   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.33
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       1/31/2020   200296419   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.26
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/3/2020    200340214   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.26
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/5/2020    200404067   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/7/2020    200464426   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/12/2020   200567968   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/14/2020   200637639   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/19/2020   200734532   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/21/2020   200798415   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/26/2020   200903039   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/26/2020   200903061   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       2/28/2020   200967576   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/6/2020    201137482   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/13/2020   201299507   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON       3/13/2020   201315702   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   0    $0.00
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     1/31/2020   200302398   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.17
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/7/2020    200470830   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/14/2020   200644174   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.54
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/21/2020   200804635   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.50
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/26/2020   200909972   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     2/28/2020   200972495   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/4/2020    201077859   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/9/2020    201193301   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/3/2020    200321190   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/10/2020   200491667   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/9/2020    201166310   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.40
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   4   $64.80
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/7/2020    200475794   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   4   $65.88
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.37
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   3   $49.32
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.33
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/1/2020    200311472   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   5   $82.35
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200401526   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.94
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/12/2020   200573064   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/15/2020   200651412   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.37
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/22/2020   200813125   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   3   $49.32
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/6/2020    201138438   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.35
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.70
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.66
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.66
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/4/2020    200353677   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.17
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.27
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.25
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/25/2020   200852181   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.25
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/3/2020    201021520   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.17
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.17
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/10/2020   201198980   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.34
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   1/31/2020   200304515   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   0    $0.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/1/2020    932103494   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   5   $82.35
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/7/2020    200473558   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   3   $49.41
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   2   $32.74
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   1   $16.37
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   667611   SALAD COLESLAW SUPER 3-2# RSS   PRODUCE   Value-Add Cabbage             6   0.00   3   $49.32
                                                     Case:20-01947-jwb                          Doc #:308-2 Filed: 09/14/2020                                        Page 62 of 73

103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/24/2020   200848358   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.88
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/28/2020   200974479   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.11
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/4/2020    201076921   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.35
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/9/2020    201194692   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.70
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/11/2020   201255518   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.33
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             3/13/2020   201326435   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   4     $65.32
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/3/2020    200331127   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.26
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/10/2020   200502322   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/13/2020   200597346   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   0      $0.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/17/2020   200667939   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/20/2020   200758917   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             2/27/2020   200927268   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/2/2020    201000129   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/4/2020    201000129   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   (1)   ($16.20)
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/4/2020    201056731   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/5/2020    201095550   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/12/2020   201274357   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.20
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $51.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $51.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/8/2020    200476943   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $34.36
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.93
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $35.86
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/17/2020   200668526   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.93
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $34.36
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/22/2020   200813251   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $34.36
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/28/2020   200960164   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $51.54
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/29/2020   200981111   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.18
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $35.22
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/7/2020    201154214   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $35.22
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.61
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $17.47
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $52.41
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/3/2020    200332177   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.47
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/19/2020   200729762   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.44
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/21/2020   200781174   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.44
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.44
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/2/2020    201000891   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.37
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.35
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.35
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.41
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.94
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.41
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.32
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.88
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/26/2020   200909500   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.74
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.35
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.70
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.66
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.66
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.33
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           6/1/2020    202740438   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.50
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.94
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.47
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.11
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   5     $82.20
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   3     $49.11
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.70
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   1     $16.33
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   667611   SALAD COLESLAW SUPER 3-2# RSS       PRODUCE   Value-Add Cabbage                  6    0.00   2     $32.66
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.87
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   2     $23.74
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.87
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.85
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.85
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.80
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.78
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.77
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   560545   SPINACH BABY CLND 2-2# RSS          PRODUCE   Value-Add Lettuce & Salad Greens   4    0.00   1     $11.77
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.04
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.15
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.15
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1     $18.29
                                                     Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                        Page 63 of 73

103614   BAR FLY VENTURES   100018600   HOP CAT-GR            2/24/2020   200848484   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            2/27/2020   200943404   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/2/2020    201015957   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/5/2020    201112676   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/9/2020    201194978   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100018600   HOP CAT-GR            3/12/2020   201291840   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/1/2020    200311299   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/10/2020   200518204   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/19/2020   200741082   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       2/29/2020   200980700   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE       3/9/2020    201194990   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   1/31/2020   200301309   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/1/2020    200311049   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/5/2020    200402474   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/7/2020    200472474   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/10/2020   200513592   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/12/2020   200572961   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/15/2020   200650694   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/21/2020   200804869   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/28/2020   200971454   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/4/2020    201071826   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.04
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.67
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.67
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $26.84
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.58
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303710   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347327   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/5/2020    200405520   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.08
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.58
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/26/2020   200906340   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073687   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/9/2020    201194746   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/16/2020   201363077   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/3/2020    200340214   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/19/2020   200734532   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903061   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/28/2020   200967576   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/3/2020    200348856   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
                                                    Case:20-01947-jwb                     Doc #:308-2 Filed: 09/14/2020                                        Page 64 of 73

103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/14/2020   200644174   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/24/2020   200845434   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.67
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         2/28/2020   200972495   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/2/2020    201015823   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/9/2020    201193290   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON         3/16/2020   201366341   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/3/2020    200321190   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/6/2020    200413580   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/13/2020   200585121   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/17/2020   200659222   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/20/2020   200748931   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           2/24/2020   200820699   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/2/2020    200989431   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/5/2020    201085167   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN           3/12/2020   201262484   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.96
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        1/31/2020   200309353   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/3/2020    200350202   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/7/2020    200475794   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/10/2020   200519659   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/14/2020   200649180   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   0    $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/17/2020   200685169   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        2/21/2020   200810866   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.58
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/2/2020    201019203   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.44
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/6/2020    201152204   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE        3/13/2020   201328820   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/1/2020    200311472   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/3/2020    200339571   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/7/2020    200462514   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/10/2020   200511027   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/12/2020   200573064   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/15/2020   200651412   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/17/2020   200674181   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/22/2020   200813125   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/24/2020   200842433   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         2/28/2020   200965057   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/2/2020    201007961   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.44
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/6/2020    201138438   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/9/2020    201186849   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/11/2020   201250107   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO         3/14/2020   201332395   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       1/31/2020   200277842   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/4/2020    200353677   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/14/2020   200619591   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $35.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       2/28/2020   200948800   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/3/2020    201021520   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY       3/6/2020    201120331   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.60
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       1/31/2020   200304515   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/5/2020    200406875   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.08
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/10/2020   200516640   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/14/2020   200646164   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   2   $36.30
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/19/2020   200739163   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/21/2020   200808451   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   200848358   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/24/2020   932104243   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   0   $11.98
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/26/2020   200908822   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       2/28/2020   200974479   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/2/2020    201017094   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.22
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/6/2020    201148847   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   3   $54.06
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/13/2020   201326435   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK       3/16/2020   201363137   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/10/2020   200502322   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       2/20/2020   200758917   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/2/2020    201000129   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS       3/12/2020   201274357   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $17.98
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/3/2020    200335379   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/7/2020    200455585   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/10/2020   200504842   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/17/2020   200668526   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/19/2020   200732075   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/24/2020   200832613   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     2/26/2020   200899579   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/2/2020    201005773   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/6/2020    201129874   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/7/2020    201154214   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/9/2020    201178667   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE     3/13/2020   201307816   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $19.42
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/7/2020    200447256   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.04
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/10/2020   200504034   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   0    $4.74
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/14/2020   200619473   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.15
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   2/21/2020   200781174   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.29
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/3/2020    954047161   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   0   $17.97
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/6/2020    201120190   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY   3/9/2020    201180376   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     1/31/2020   200304352   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE     2/3/2020    200347917   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens   10   0.00   1   $18.02
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                         Page 65 of 73

103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/8/2020    200477797   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/12/2020   200579468   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.15
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/15/2020   976018316   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   0   $11.98
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.15
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   2   $36.58
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.29
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   3   $54.66
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   2   $36.04
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   2   $36.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.04
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.15
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.15
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.29
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.22
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   329401   SPINACH LEAF FLAT CLND 4-2.5# RSS   PRODUCE   Value-Add Lettuce & Salad Greens     10   0.00   1   $18.02
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/7/2020    200471496   649020   SPRING MIX 4-3# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.55
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/17/2020   200681810   649020   SPRING MIX 4-3# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.63
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/26/2020   200908658   649020   SPRING MIX 4-3# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.64
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/3/2020    201047928   649020   SPRING MIX 4-3# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.59
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/12/2020   201290732   649020   SPRING MIX 4-3# MRKN                PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.55
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848490   173500   SPRING MIX CONVENTIONAL 3-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     3    0.00   2   $19.38
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   173500   SPRING MIX CONVENTIONAL 3-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     3    0.00   2   $19.28
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.70
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   2   $33.72
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   2   $33.72
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.74
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/19/2020   200741162   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   2   $33.64
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806310   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.82
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.82
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.75
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/6/2020    201146709   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   2   $33.44
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   0    $0.00
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/16/2020   201364243   402481   SPRING MIX CONVENTIONAL 6-1# RSS    PRODUCE   Value-Add Lettuce & Salad Greens     6    0.00   1   $16.70
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518245   191991   SPRING MIX HERITAGE 3-1# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     3    0.00   1    $9.17
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/17/2020   200682567   191991   SPRING MIX HERITAGE 3-1# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     3    0.00   1    $9.21
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/26/2020   200908659   191991   SPRING MIX HERITAGE 3-1# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     3    0.00   1    $9.23
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/22/2020   976018590   152222   SPRING MIX HERITAGE 4-3# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   0   $17.58
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   152222   SPRING MIX HERITAGE 4-3# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.62
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303775   152222   SPRING MIX HERITAGE 4-3# RSS        PRODUCE   Value-Add Lettuce & Salad Greens     12   0.00   1   $25.62
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518229   855201   SPROUTS BRUSSEL HLVD 2-5# RSS       PRODUCE   Value-Add Miscellaneous Vegetables   10   0.00   1   $26.27
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/17/2020   200682567   855201   SPROUTS BRUSSEL HLVD 2-5# RSS       PRODUCE   Value-Add Miscellaneous Vegetables   10   0.00   1   $26.11
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   130531   SQUASH YEL 10# MRKN                 PRODUCE   Fresh Gourds                         10   0.00   1   $24.72
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/17/2020   200682567   130531   SQUASH YEL 10# MRKN                 PRODUCE   Fresh Gourds                         10   0.00   0    $0.00
103614   BAR FLY VENTURES   100152272   BARFLY HQ                      2/21/2020   200806328   130531   SQUASH YEL 10# MRKN                 PRODUCE   Fresh Gourds                         10   0.00   1   $21.40
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/15/2020   976018253   275452   SQUASH ZUCCHINI FRSH 22# P/L        PRODUCE   Fresh Gourds                         18   1.53   0    $4.42
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $28.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $28.08
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.01
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.67
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/6/2020    200439701   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $28.08
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.67
103614   BAR FLY VENTURES   100058014   BarFly Events                  3/4/2020    201075978   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.01
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471539   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/4/2020    201075962   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.01
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254758   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   2   $45.34
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/11/2020   201254769   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $22.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $32.50
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/12/2020   200572961   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/21/2020   200804869   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                        8    0.00   1   $29.19
                                                    Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                          Page 66 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/24/2020   200846505   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    2/28/2020   200971454   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/2/2020    201012838   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/7/2020    201154022   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/14/2020   201331180   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING    3/14/2020   201331185   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/3/2020    200344473   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   0      $0.00
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/7/2020    200464189   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/10/2020   200509328   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/17/2020   200681046   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    2/28/2020   200967174   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    3/9/2020    201186627   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    3/11/2020   201186627   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   (1)   ($22.01)
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE    3/13/2020   201316276   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/3/2020    200345491   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/10/2020   200515744   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/14/2020   200643900   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         2/24/2020   200847834   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/2/2020    201015120   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/6/2020    201145240   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT         3/13/2020   201322858   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/3/2020    200347327   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/10/2020   200516679   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/12/2020   200575890   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/19/2020   200738051   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/24/2020   200848402   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       2/28/2020   200973410   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       3/4/2020    201073687   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR       3/11/2020   201252940   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         1/31/2020   200296419   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/3/2020    200340214   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/12/2020   200567968   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/14/2020   200637639   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/19/2020   200734532   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         2/26/2020   200903039   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         3/4/2020    201069493   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON         3/11/2020   201248085   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/7/2020    200470830   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/10/2020   200515485   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/21/2020   200804642   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       2/28/2020   200972495   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       3/6/2020    201147294   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON       3/16/2020   201366341   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/10/2020   200491667   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/13/2020   200585121   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/17/2020   200659222   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/20/2020   200748931   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/24/2020   200820699   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         2/27/2020   200915973   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/2/2020    200989431   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/5/2020    201085167   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/12/2020   201262484   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      1/31/2020   200309353   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   0      $0.00
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/3/2020    200350202   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/10/2020   200519659   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/21/2020   200810866   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/6/2020    201152204   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/13/2020   201328820   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/3/2020    200339571   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/5/2020    200401526   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/12/2020   200573064   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/15/2020   200651412   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/19/2020   200737506   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/26/2020   200901286   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/29/2020   200980801   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/2/2020    201007961   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/7/2020    201154911   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/9/2020    201154911   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   (1)   ($22.01)
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/9/2020    201186849   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/10/2020   201198980   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/7/2020    200473558   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   0      $0.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/12/2020   200577246   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/13/2020   200577246   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   (1)   ($29.19)
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/17/2020   200682165   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/6/2020    201148847   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   2     $44.02
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/13/2020   201326435   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.67
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/3/2020    200331127   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $32.50
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/13/2020   200597346   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $21.90
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/24/2020   200832275   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $29.19
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/2/2020    201000129   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $28.08
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/3/2020    201000129   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   (1)   ($28.08)
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/5/2020    201095550   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   0      $0.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/9/2020    201178809   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $22.01
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/3/2020    200335379   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $30.37
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/14/2020   200631826   212768   STRAWBERRY 8# MRKN   PRODUCE   Fresh Berries                   8   0.00   1     $27.06
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                          Page 67 of 73

103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/28/2020   200960164   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $25.95
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $25.95
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   3    $57.99
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $32.50
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $32.50
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   2    $58.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $29.19
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $29.19
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $28.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $28.08
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $22.01
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $22.01
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $22.67
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $32.50
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $32.50
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $29.19
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $29.19
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $28.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $28.08
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   212768   STRAWBERRY 8# MRKN                  PRODUCE   Fresh Berries                    8    0.00   1    $22.01
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/4/2020    932103564   724801   STRAWBERRY 8-1# P/L                 PRODUCE   Fresh Berries                    8    0.00   0    $17.37
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK             2/24/2020   932104243   724801   STRAWBERRY 8-1# P/L                 PRODUCE   Fresh Berries                    8    0.00   0     $9.95
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/3/2020    200348026   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/17/2020   200682564   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/29/2020   200980714   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/5/2020    201112676   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/14/2020   201332311   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $41.63
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                1/31/2020   200301962   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/1/2020    200311299   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   6   $416.94
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/3/2020    200346843   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/4/2020    200379880   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/6/2020    200439701   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/7/2020    200471496   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/8/2020    200477945   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   5   $269.40
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/10/2020   200518204   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/12/2020   200579002   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/14/2020   200645279   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $127.86
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/15/2020   200651228   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   4   $170.48
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/17/2020   200681810   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/18/2020   200714104   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/19/2020   200741082   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/21/2020   200805903   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/22/2020   200812988   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/24/2020   200847903   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/25/2020   200879771   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/28/2020   200974298   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                2/29/2020   200980700   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   4   $135.68
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/2/2020    201015966   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $101.76
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/3/2020    201047928   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/6/2020    201145573   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/7/2020    201154739   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   5   $180.50
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/9/2020    201194990   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/13/2020   201322661   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100046117   STELLA'S LOUNGE                3/14/2020   201332297   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/10/2020   200518232   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/14/2020   200646269   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/21/2020   200806313   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848486   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/28/2020   200975764   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/4/2020    201075962   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
                                                   Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                                          Page 68 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/5/2020    200402474   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/7/2020    200472474   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/8/2020    200478710   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/10/2020   200513592   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $127.86
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/15/2020   200650694   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/21/2020   200804869   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/26/2020   200904743   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/6/2020    201145143   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/7/2020    201154022   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/11/2020   201251748   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/16/2020   201360103   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/3/2020    200344473   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/28/2020   200967174   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/10/2020   200515744   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $127.86
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/19/2020   200737990   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $101.76
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/4/2020    201073751   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/11/2020   201252929   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303710   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/3/2020    200347327   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/5/2020    200405520   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682206   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/26/2020   200906340   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/28/2020   200973410   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073687   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/13/2020   201325619   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/16/2020   201363077   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        1/31/2020   200296419   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/5/2020    200404067   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/7/2020    200464426   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/12/2020   200567968   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/26/2020   200903039   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/28/2020   200967576   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/2/2020    201009014   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/21/2020   200804642   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/24/2020   200845434   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
                                                    Case:20-01947-jwb                 Doc #:308-2 Filed: 09/14/2020                                          Page 69 of 73

103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/6/2020    201147294   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON     3/13/2020   201323199   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/3/2020    200321190   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/6/2020    200413580   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/10/2020   200491667   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/13/2020   200585121   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/17/2020   200659222   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/20/2020   200748931   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/24/2020   200820699   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       2/27/2020   200915973   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/2/2020    200989431   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/5/2020    201085167   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/9/2020    201166310   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN       3/12/2020   201262484   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/3/2020    200350202   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/7/2020    200475794   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/10/2020   200519659   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/14/2020   200649180   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/17/2020   200685169   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/21/2020   200810866   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    2/28/2020   200978420   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $101.76
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/2/2020    201019203   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/6/2020    201152204   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/9/2020    201197268   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE    3/13/2020   201328820   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/1/2020    200311472   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/3/2020    200339571   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/5/2020    200401526   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/8/2020    200478048   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/10/2020   200511027   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/14/2020   200634860   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/15/2020   200651412   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/17/2020   200674181   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/19/2020   200737506   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/21/2020   200796312   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/22/2020   200813125   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/24/2020   200842433   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/26/2020   200901286   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/28/2020   200965057   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     2/29/2020   200980801   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/2/2020    201007961   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/4/2020    201070140   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/6/2020    201138438   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/7/2020    201154911   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/9/2020    201186849   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/11/2020   201250107   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/13/2020   201313169   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO     3/16/2020   201359599   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   1/31/2020   200277842   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/4/2020    200353677   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/7/2020    200447069   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/14/2020   200619591   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/18/2020   200689503   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/21/2020   200781257   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/25/2020   200852181   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   2/28/2020   200948800   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/3/2020    201021520   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/6/2020    201120331   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/10/2020   201198980   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY   3/13/2020   201298047   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   1/31/2020   200304515   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/3/2020    200347286   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   0     $0.00
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/5/2020    200406875   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/10/2020   200516640   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/12/2020   200577246   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/14/2020   200646164   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/17/2020   200682165   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/19/2020   200739163   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/21/2020   200808451   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/24/2020   200848358   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3    $88.71
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   2/26/2020   200908822   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/2/2020    201017094   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/6/2020    201148847   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/9/2020    201194692   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/11/2020   201255518   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/13/2020   201326435   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK   3/16/2020   201363137   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/3/2020    200331127   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/10/2020   200502322   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/13/2020   200597346   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/20/2020   200758917   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   2/24/2020   200832275   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/2/2020    201000129   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/5/2020    201095550   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS   3/9/2020    201178809   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                          Page 70 of 73

103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS             3/16/2020   201350558   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           1/31/2020   200286455   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $50.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/3/2020    200335379   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $50.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/5/2020    200394187   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $50.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/7/2020    200455585   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $50.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/10/2020   200504842   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $50.06
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/12/2020   200568501   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $41.31
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/14/2020   200631826   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $41.31
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/15/2020   200650274   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $41.31
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/19/2020   200732075   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $28.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/21/2020   200793257   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $28.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/22/2020   200813251   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $28.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/24/2020   200832622   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $28.27
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/26/2020   200899579   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $32.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           2/29/2020   200981111   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $32.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/2/2020    201005773   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $32.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/4/2020    201067311   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $34.79
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/6/2020    201129874   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $34.79
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/9/2020    201178667   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $34.79
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $69.58
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $34.79
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         1/31/2020   200277989   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/14/2020   200619473   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/24/2020   200833686   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/13/2020   201298171   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $69.49
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $208.47
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/7/2020    200471781   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $161.64
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $85.24
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/19/2020   200741086   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/24/2020   200848099   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/26/2020   200909500   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/2/2020    201016104   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $67.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/9/2020    201194542   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/3/2020    200344685   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $138.98
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/5/2020    200406162   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/7/2020    200469880   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2   $107.76
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/10/2020   200516550   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $53.88
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $127.86
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/17/2020   200679063   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $42.62
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/19/2020   200739875   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $29.57
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/21/2020   200806177   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $59.14
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $33.92
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $101.76
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/4/2020    201073521   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   2    $72.20
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   1    $36.10
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   703788   TOMATO 4X5 VINE-RIPENED 40CT MRKN   PRODUCE   Fresh Tomatoes                   20   0.00   3   $108.30
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO               2/3/2020    803365330   438197   TOMATO 5X6 XL 5# MRKN               PRODUCE   Fresh Tomatoes                   5    0.00   2    $34.00
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/1/2020    200311284   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/6/2020    200440102   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/8/2020    200477941   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/10/2020   200518242   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/11/2020   200549301   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $69.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/13/2020   200612578   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/15/2020   200651268   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $69.92
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/20/2020   200775192   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/24/2020   200848484   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     2/27/2020   200943404   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $88.84
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/2/2020    201015957   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $88.84
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/7/2020    201154584   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/9/2020    201194978   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/12/2020   201291840   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     3/16/2020   201364232   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100018600   HOP CAT-GR                     6/1/2020    202739876   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $21.97
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/24/2020   200848490   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            1/31/2020   200301309   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/1/2020    200311049   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/3/2020    200343375   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/5/2020    200402474   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            2/7/2020    200472474   569551   TOMATO CHERRY 11# MRKN              PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
                                                   Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                               Page 71 of 73

103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/8/2020    200478710   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/12/2020   200572961   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/14/2020   200643863   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/15/2020   200650694   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/17/2020   200678628   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/19/2020   200736974   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/21/2020   200804869   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/22/2020   200813232   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/24/2020   200846505   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $119.07
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   2/28/2020   200971454   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/2/2020    201012838   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $133.26
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/9/2020    201190997   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $119.07
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/13/2020   201322774   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING   3/14/2020   201331180   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   1/31/2020   200295242   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/7/2020    200464189   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $105.78
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/10/2020   200509328   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/14/2020   200637058   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/17/2020   200681046   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $69.92
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/21/2020   200798036   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   2/24/2020   200839286   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/2/2020    201009380   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/6/2020    201139861   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/9/2020    201186627   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/13/2020   201316276   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100112905   HOPCAT-BROAD RIPPLE   3/16/2020   201358699   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        1/31/2020   200301374   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/5/2020    200405572   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/7/2020    200472547   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/12/2020   200575843   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $69.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/14/2020   200643900   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $69.92
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/17/2020   200679910   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/21/2020   200806749   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/24/2020   200847834   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/26/2020   200906320   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        2/28/2020   200971534   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $88.84
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/2/2020    201015120   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/6/2020    201145240   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $119.07
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/9/2020    201193568   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100118234   HOPCAT-DETROIT        3/13/2020   201322858   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   4     $158.76
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      1/31/2020   200303710   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $105.78
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/7/2020    200472680   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/10/2020   200516679   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/11/2020   200516679   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   (1)   ($35.26)
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/12/2020   200575890   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/14/2020   200645100   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $69.92
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/17/2020   200682206   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/19/2020   200738051   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/21/2020   200806784   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      2/24/2020   200848402   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/2/2020    201017173   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/4/2020    201073687   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/6/2020    201147489   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/11/2020   201252940   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR      3/13/2020   201325619   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/3/2020    200340214   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/14/2020   200637639   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $69.92
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/19/2020   200734532   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        2/21/2020   200798415   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/2/2020    201009014   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/4/2020    201069493   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/6/2020    201137482   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/9/2020    201186373   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100132362   HOPCAT-MADISON        3/13/2020   201315702   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      1/31/2020   200302389   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/3/2020    200348856   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/7/2020    200470830   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/10/2020   200515485   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/14/2020   200644174   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/17/2020   200684351   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/21/2020   200804642   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      2/28/2020   200972495   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $88.84
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/6/2020    201147294   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100137714   HOPCAT-LEXINGTON      3/13/2020   201323199   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/3/2020    200321190   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/6/2020    200413580   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $70.52
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/10/2020   200491667   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $35.26
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/13/2020   200585121   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/17/2020   200659222   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $34.96
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/20/2020   200748931   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3     $119.07
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/24/2020   200820699   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        2/27/2020   200915973   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/2/2020    200989431   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $44.42
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/5/2020    201085167   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2      $79.38
103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN        3/9/2020    201166310   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1      $39.69
                                                    Case:20-01947-jwb                   Doc #:308-2 Filed: 09/14/2020                               Page 72 of 73

103614   BAR FLY VENTURES   100143273   HOPCAT-LINCOLN         3/12/2020   201262484   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3   $119.07
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/3/2020    200350202   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/7/2020    200475794   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/10/2020   200519659   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/14/2020   200649180   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/17/2020   200685169   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/21/2020   200810866   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      2/28/2020   200978420   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/2/2020    201019203   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/6/2020    201152204   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/9/2020    201197268   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100148164   HOPCAT-LOUISVILLE      3/13/2020   201328820   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       1/31/2020   200293222   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/3/2020    200339571   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3   $105.78
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/7/2020    200462514   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/10/2020   200511027   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/12/2020   200573064   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/14/2020   200634860   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/15/2020   200651412   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/17/2020   200674181   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $69.92
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/19/2020   200737506   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/21/2020   200796312   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/22/2020   200813125   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/24/2020   200842433   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/26/2020   200901286   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/28/2020   200965057   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       2/29/2020   200980801   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $88.84
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/2/2020    201007961   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/4/2020    201070140   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/6/2020    201138438   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/7/2020    201154911   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/9/2020    201186849   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/11/2020   201250107   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/13/2020   201313169   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/14/2020   201332395   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100154482   HOPCAT-KALAMAZOO       3/16/2020   201359599   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     1/31/2020   200277842   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/4/2020    200353677   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/14/2020   200619591   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/18/2020   200689503   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/21/2020   200781257   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     2/28/2020   200948800   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/3/2020    201021520   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/6/2020    201120331   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100160989   HOPCAT KANSAS CITY     3/13/2020   201298047   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     1/31/2020   200304515   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/3/2020    200347286   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3   $105.78
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/7/2020    200473558   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $70.52
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/10/2020   200516640   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/12/2020   200577246   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/14/2020   200646164   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3   $104.88
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/17/2020   200682165   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $69.92
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/21/2020   200808451   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/24/2020   200848358   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/26/2020   200908822   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     2/28/2020   200974479   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   3   $133.26
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/6/2020    201148847   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   4   $158.76
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/9/2020    201194692   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/11/2020   201255518   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100164734   HOPCAT - ROYAL OAK     3/13/2020   201326435   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $79.38
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/3/2020    200331127   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $35.26
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/13/2020   200597346   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.96
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/20/2020   200758917   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/24/2020   200832275   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     2/25/2020   200832275   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   0    ($3.90)
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/2/2020    201000129   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $44.42
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/5/2020    201095550   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/9/2020    201178809   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/12/2020   201274357   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   0     $0.00
103614   BAR FLY VENTURES   100170955   HOPCAT MINNEAPOLIS     3/16/2020   201350558   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $39.69
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   1/31/2020   200286455   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $33.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/3/2020    200335379   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $33.81
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/7/2020    200455585   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $67.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/10/2020   200504842   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   2    $67.62
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/14/2020   200631826   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.10
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/15/2020   200650274   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $34.10
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/19/2020   200732075   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/21/2020   200793257   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/24/2020   200832622   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/26/2020   200899579   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $43.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/28/2020   200960164   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $43.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   2/29/2020   200981111   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $43.55
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/4/2020    201067311   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/6/2020    201129874   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE   3/7/2020    201154214   569551   TOMATO CHERRY 11# MRKN   PRODUCE   Fresh Tomatoes                   11   0.00   1    $38.83
                                                        Case:20-01947-jwb                       Doc #:308-2 Filed: 09/14/2020                                            Page 73 of 73

103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/11/2020   201243805   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/13/2020   201307816   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $38.83
103614   BAR FLY VENTURES   100205518   HOPCAT PORT ST LUCIE           3/14/2020   201331683   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $38.83
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         1/31/2020   200277989   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $35.26
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/7/2020    200447256   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $35.26
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/10/2020   200504034   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $35.26
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/17/2020   200669977   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $34.96
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         2/28/2020   200948839   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $44.42
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/6/2020    201120190   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $39.69
103614   BAR FLY VENTURES   100231536   HOPCAT UNIVERSITY CITY         3/9/2020    201180376   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $39.69
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           1/31/2020   200304352   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $70.52
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/3/2020    200347917   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $105.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/5/2020    200408197   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $105.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/10/2020   200519337   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $105.78
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/14/2020   200646466   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $104.88
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/17/2020   200682411   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   4       $139.84
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/21/2020   200807128   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           2/28/2020   200975767   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $133.26
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/4/2020    201076201   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $39.69
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/6/2020    201147008   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   4       $158.76
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/11/2020   201255796   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/13/2020   201323991   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100246424   HOPCAT EAST BELTLINE           3/16/2020   201363929   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               1/31/2020   200301503   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   6       $211.56
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/14/2020   200644397   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   4       $139.84
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/19/2020   200739875   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   4       $158.76
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/24/2020   200846907   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $39.69
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/26/2020   200909188   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   3       $133.26
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               2/28/2020   200972810   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $44.42
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/2/2020    201014585   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   1        $44.42
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/6/2020    201144767   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/9/2020    201193674   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/11/2020   201253957   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100271780   HOPCAT - HOLLAND               3/13/2020   201322313   569551   TOMATO CHERRY 11# MRKN                PRODUCE   Fresh Tomatoes                       11    0.00   2        $79.38
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $20.29
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/3/2020    200348027   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $20.29
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/12/2020   200579008   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $19.70
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $19.70
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/9/2020    201194973   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $25.91
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   201324023   129631   TOMATO GRAPE SWT 10# MRKN             PRODUCE   Fresh Tomatoes                       10    0.00   1        $24.73
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/8/2020    976017943   184750   TOMATO GRAPE SWT 12-2# P/L            PRODUCE   Fresh Tomatoes                       24    0.00   0        $23.45
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   1/31/2020   200303778   114121   TOMATO GREEN 6X6 LRG 25# P/L          PRODUCE   Fresh Tomatoes                       25    0.00   1        $58.77
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/17/2020   200682563   114121   TOMATO GREEN 6X6 LRG 25# P/L          PRODUCE   Fresh Tomatoes                       25    0.00   1        $45.49
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/2/2020    201015972   114121   TOMATO GREEN 6X6 LRG 25# P/L          PRODUCE   Fresh Tomatoes                       25    0.00   1        $40.45
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   3/13/2020   789670796   214091   TOMATO HYDROPONIC VINE-RIPINED #15    PRODUCE   Fresh Tomatoes                       15   20.30   0        $52.58
103614   BAR FLY VENTURES   100099955   HOPCAT-EAST LANSING            3/2/2020    930095933   508616   TOMATO RANDOM #2 25# MRKN             PRODUCE   Fresh Tomatoes                       25    0.00   1        $33.11
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/6/2020    200439849   786543   TOMATO ROMA DCD 3/8" 2-5# RSS         PRODUCE   Value-Add Miscellaneous Vegetables   10    0.00   2        $91.04
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   786543   TOMATO ROMA DCD 3/8" 2-5# RSS         PRODUCE   Value-Add Miscellaneous Vegetables   10    0.00   3       $123.30
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/7/2020    200472680   462551   TOMATO ROMA LRG 25# MRKN              PRODUCE   Fresh Tomatoes                       25    0.00   1        $36.76
103614   BAR FLY VENTURES   100119375   HOPCAT-ANN ARBOR               2/21/2020   200806784   462551   TOMATO ROMA LRG 25# MRKN              PRODUCE   Fresh Tomatoes                       25    0.00   1        $39.13
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   786535   TOMATO SLCD 1/4" 5# RSS               PRODUCE   Value-Add Miscellaneous Vegetables   5     0.00   1        $27.06
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471539   603720   VEG BLND ROOT ROASTING PRE-CUT 2-5#   PRODUCE   Value-Add Miscellaneous Vegetables   10    0.00   3        $86.40
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/27/2020   200943075   326089   WATERMELON RED SDLSS 2CT P/L          PRODUCE   Fresh Melons                         30    0.00   1        $26.13
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/19/2020   200741097   130561   ZUCCHINI 10# MRKN                     PRODUCE   Fresh Gourds                         10    0.00   1        $21.40
103614   BAR FLY VENTURES   100058014   BarFly Events                  2/29/2020   200980713   130561   ZUCCHINI 10# MRKN                     PRODUCE   Fresh Gourds                         10    0.00   1        $18.64
103614   BAR FLY VENTURES   100074259   GRAND RAPIDS BREWING COMPANY   2/7/2020    200471553   130561   ZUCCHINI 10# MRKN                     PRODUCE   Fresh Gourds                         10    0.00   1        $24.72
                                                                                                                                                                                                              $315,320.96
